Exhibit 10.33
EXECUTION VERSION
JUNIOR SUBORDINATED INDENTURE
between
ARBOR REALTY SR, INC.
ARBOR REALTY TRUST, INC,
as guarantor
AND
WILMINGTON TRUST COMPANY,
as trustee
 
Dated as of May 6, 2009
 
Attentus Indenture II

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. Definitions and Other Provisions of General Application
    1  
 
       
SECTION 1.1. Definitions
    1  
SECTION 1.2. Compliance Certificate and Opinions
    10  
SECTION 1.3. Forms of Documents Delivered to Trustee
    10  
SECTION 1.4. Acts of Holders
    11  
SECTION 1.5. Notices, Etc. to Trustee and Company
    13  
SECTION 1.6. Notice to Holders; Waiver
    14  
SECTION 1.7. Effect of Headings and Table of Contents
    14  
SECTION 1.8. Successors and Assigns
    14  
SECTION 1.9. Separability Clause
    14  
SECTION 1.10. Benefits of Indenture
    14  
SECTION 1.11. Governing Law
    15  
SECTION 1.12. Submission to Jurisdiction
    15  
SECTION 1.13. Non-Business Days
    15  
SECTION 1.14. Shareholder Communications Act
    15  
 
       
ARTICLE II. Security Forms
    16  
 
       
SECTION 2.1. Form of Security
    16  
SECTION 2.2. Restricted Legend
    20  
SECTION 2.3. Form of Trustee’s Certificate of Authentication
    22  
SECTION 2.4. Temporary Securities
    22  
SECTION 2.5. Definitive Securities
    23  
 
       
ARTICLE III. The Securities
    23  
 
       
SECTION 3.1. Payment of Principal and Interest
    23  
SECTION 3.2. Denominations
    25  
SECTION 3.3. Execution, Authentication, Delivery and Dating
    25  
SECTION 3.4. Global Securities
    26  
SECTION 3.5. Registration, Transfer and Exchange Generally
    28  
SECTION 3.6. Mutilated, Destroyed, Lost and Stolen Securities
    29  
SECTION 3.7. Persons Deemed Owners
    30  
SECTION 3.8. Cancellation
    30  
SECTION 3.9. Reserved
    31  
SECTION 3.10. Reserved
    31  
SECTION 3.11. Agreed Tax Treatment
    31  
SECTION 3.12. CUSIP Numbers
    31  
 
       
ARTICLE IV. Satisfaction and Discharge
    32  
 
       
SECTION 4.1. Satisfaction and Discharge of Indenture
    32  
SECTION 4.2. Application of Trust Money
    33  

- i -



--------------------------------------------------------------------------------



 



              Page  
ARTICLE V. Remedies
    33  
 
       
SECTION 5.1. Events of Default
    33  
SECTION 5.2. Acceleration of Maturity; Rescission and Annulment
    35  
SECTION 5.3. Collection of Indebtedness and Suits for Enforcement by Trustee
    36  
SECTION 5.4. Trustee May File Proofs of Claim
    36  
SECTION 5.5. Trustee May Enforce Claim Without Possession of Securities
    37  
SECTION 5.6. Application of Money Collected
    37  
SECTION 5.7. Limitation on Suits
    37  
SECTION 5.8. Unconditional Right of Holders to Receive Principal, Premium, if
any, and Interest
    38  
SECTION 5.9. Restoration of Rights and Remedies
    38  
SECTION 5.10. Rights and Remedies Cumulative
    38  
SECTION 5.11. Delay or Omission Not Waiver
    39  
SECTION 5.12. Control by Holders
    39  
SECTION 5.13. Waiver of Past Defaults
    39  
SECTION 5.14. Undertaking for Costs
    40  
SECTION 5.15. Waiver of Usury, Stay or Extension Laws
    40  
SECTION 5.16. Original Kodiak Indentures Events of Default
    40  
 
       
ARTICLE VI. The Trustee
    41  
 
       
SECTION 6.1. Corporate Trustee Required
    41  
SECTION 6.2. Certain Duties and Responsibilities
    41  
SECTION 6.3. Notice of Defaults
    42  
SECTION 6.4. Certain Rights of Trustee
    42  
SECTION 6.5. May Hold Securities
    44  
SECTION 6.6. Compensation; Reimbursement; Indemnity
    45  
SECTION 6.7. Resignation and Removal; Appointment of Successor
    46  
SECTION 6.8. Acceptance of Appointment by Successor
    46  
SECTION 6.9. Merger, Conversion, Consolidation or Succession to Business
    47  
SECTION 6.10. Not Responsible for Recitals or Issuance of Securities
    47  
SECTION 6.11. Appointment of Authenticating Agent
    47  
 
       
ARTICLE VII. Holder’s Lists and Reports by Company
    49  
 
       
SECTION 7.1. Company to Furnish Trustee Names and Addresses of Holders
    49  
SECTION 7.2. Preservation of Information, Communications to Holders
    49  
SECTION 7.3. Reports by Company
    50  
 
       
ARTICLE VIII. Consolidation, Merger, Conveyance, Transfer or Lease
    50  
 
       
SECTION 8.1. Company and Guarantor May Consolidate, Etc., Only on Certain Terms
    50  
SECTION 8.2. Successor Company or Guarantor Substituted
    52  
 
       
ARTICLE IX. Supplemental Indentures
    52  
 
       
SECTION 9.1. Supplemental Indentures without Consent of Holders
    52  

- ii -



--------------------------------------------------------------------------------



 



              Page  
SECTION 9.2. Supplemental Indentures with Consent of Holders
    53  
SECTION 9.3. Execution of Supplemental Indentures
    54  
SECTION 9.4. Effect of Supplemental Indentures
    54  
SECTION 9.5. Reference in Securities to Supplemental Indentures
    54  
 
       
ARTICLE X. Covenants
    54  
 
       
SECTION 10.1. Payment of Principal, Premium, if any, and Interest
    54  
SECTION 10.2. Money for Security Payments to be Held in Trust
    55  
SECTION 10.3. Statement as to Compliance
    55  
SECTION 10.4. Calculation Agent
    56  
SECTION 10.5. Additional Indebtedness
    56  
SECTION 10.6. Additional Covenants
    57  
SECTION 10.7. Waiver of Covenants
    58  
SECTION 10.8. Treatment of Securities
    59  
SECTION 10.9. Inspection Rights
    59  
 
       
ARTICLE XI. Redemption of Securities
    59  
 
       
SECTION 11.1. Optional Redemption
    59  
SECTION 11.2. Special Event Redemption
    59  
SECTION 11.3. Election to Redeem; Notice to Trustee
    60  
SECTION 11.4. Selection of Securities to be Redeemed
    60  
SECTION 11.5. Notice of Redemption
    60  
SECTION 11.6. Deposit of Redemption Price
    61  
SECTION 11.7. Payment of Securities Called for Redemption
    61  
 
       
ARTICLE XII. Subordination of Securities
    62  
 
       
SECTION 12.1. Securities Subordinate to Senior Debt
    62  
SECTION 12.2. No Payment When Senior Debt in Default; Payment Over of Proceeds
Upon Dissolution, Etc.
    62  
SECTION 12.3. Payment Permitted If No Default
    64  
SECTION 12.4. Subrogation to Rights of Holders of Senior Debt
    64  
SECTION 12.5. Provisions Solely to Define Relative Rights
    64  
SECTION 12.6. Trustee to Effectuate Subordination
    65  
SECTION 12.7. No Waiver of Subordination Provisions
    65  
SECTION 12.8. Notice to Trustee
    65  
SECTION 12.9. Reliance on Judicial Order or Certificate of Liquidating Agent
    66  
SECTION 12.10. Trustee Not Fiduciary for Holders of Senior Debt
    66  
SECTION 12.11. Rights of Trustee as Holder of Senior Debt; Preservation of
Trustee’s Rights
    66  
SECTION 12.12. Article Applicable to Paying Agents
    66  
 
       
ARTICLE XIII. Guarantee
    67  
 
       
SECTION 13.1. The Guarantee
    67  
SECTION 13.2. Guarantee Unconditional, etc
    67  

- iii -



--------------------------------------------------------------------------------



 



              Page  
SECTION 13.3. Reinstatement
    67  
SECTION 13.4. Subrogation
    68  
SECTION 13.5. Pari Passu Guarantees
    68  
 
       
ARTICLE XIV. Subordination of Guarantee
    68  
 
       
SECTION 14.1. Securities Subordinate to Senior Debt of the Guarantor
    68  
SECTION 14.2. No Payment When Senior Debt of the Guarantor in Default; Payment
Over of Proceeds Upon Dissolution, Etc
    68  
SECTION 14.3. Payment Permitted If No Default
    70  
SECTION 14.4. Subrogation to Rights of Holders of Senior Debt of the Guarantor
    70  
SECTION 14.5. Provisions Solely to Define Relative Rights
    71  
SECTION 14.6. Trustee to Effectuate Subordination
    71  
SECTION 14.7. No Waiver of Subordination Provisions
    71  
SECTION 14.8. Notice to Trustee
    72  
SECTION 14.9. Reliance on Judicial Order or Certificate of Liquidating Agent
    72  
SECTION 14.10. Trustee Not Fiduciary for Holders of Senior Debt of the Guarantor
    73  
SECTION 14.11. Rights of Trustee as Holder of Senior Debt of the Guarantor;
Preservation of Trustee’s Rights
    73  
SECTION 14.12. Article Applicable to Paying Agents
    73  

SCHEDULES
Schedule A — Determination of LIBOR
Exhibit A — Form of Officer’s Financial Certificate
Exhibit B — Form of Officers’ Certificate Under Section 10.3

- iv -



--------------------------------------------------------------------------------



 



     This Junior Subordinated Indenture (the “Indenture"), dated as of May 6,
2009, between ARBOR REALTY SR, INC., a Maryland corporation (the “Company”),
ARBOR REALTY TRUST, INC., a Maryland Corporation (the “Guarantor") and
WILMINGTON TRUST COMPANY, a national banking association, as Trustee (in such
capacity, the “Trustee”).
Recitals of the Company
     WHEREAS, the Company has duly authorized the execution and delivery of this
Indenture to provide for the issuance of its unsecured junior subordinated notes
(the “Securities”) and to provide the terms and conditions upon which the
Securities are to be authenticated, issued and delivered; and
     WHEREAS, the Guarantor has duly authorized the issuance of its guarantee of
the Securities (the “Guarantee”) under this Indenture; and
     WHEREAS, all things necessary to make this Indenture a valid agreement of
the Company and the Guarantor, in accordance with its terms, have been done.
     NOW, THEREFORE, this Indenture Witnesseth:
     For and in consideration of the premises and the purchase of the Securities
by the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Securities, as follows:
ARTICLE I.
Definitions and Other Provisions of General Application
     SECTION 1.1. Definitions.
     For all purposes of this Indenture, except as otherwise expressly provided
or unless the context otherwise requires:
     (a) the terms defined in this Article I have the meanings assigned to them
in this Article I;
     (b) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;
     (c) all accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with GAAP;
     (d) unless the context otherwise requires, any reference to an “Article” or
a “Section” refers to an Article or a Section, as the case may be, of this
Indenture;
     (e) the words “hereby”, “herein”, “hereof” and “hereunder” and other words
of similar import refer to this Indenture as a whole and not to any particular
Article, Section or other subdivision;

- 1 -



--------------------------------------------------------------------------------



 



     (f) a reference to the singular includes the plural and vice versa; and
     (g) the masculine, feminine or neuter genders used herein shall include the
masculine, feminine and neuter genders.
     “Act” when used with respect to any Holder, has the meaning specified in
Section 1.4.
     “Additional Interest” means the interest, if any, that shall accrue on any
amounts payable on the Securities, the payment of which has not been made on the
applicable Interest Payment Date and which shall accrue at the rate per annum
specified or determined as specified in such Security, in each case to the
extent legally enforceable.
     “Affiliate” means in relation to any Person, any other Person (a) that is
directly or indirectly Controlling or Controlled by or under direct or indirect
common Control with such first Person, (b) that is directly or indirectly the
beneficial owner of twenty-five percent (25%) or more of the Equity Interests in
the first Person or twenty-five percent (25%) or more of the total voting power
of the first Person or of rights or warrants to purchase Equity Interests or
voting power (whether or not currently exercisable) of the first Person,
(c) twenty-five percent (25%) or more of whose Equity Interests or total voting
power is directly or indirectly beneficially owned by the first Person or such
first Person has rights or warrants to purchase Equity Interests or voting power
(whether or not currently exercisable) of such Person, or (d) any officer or
director of such Person.
     “Applicable Depositary Procedures” means, with respect to any transfer or
transaction involving a Global Security or beneficial interest therein, the
rules and procedures of the Depositary for such Security, in each case to the
extent applicable to such transaction and as in effect from time to time.
     “Attentus Indenture I” means that certain Junior Subordinated Indenture
dated as of May 6, 2009 by and among the Company, Arbor Realty Trust, Inc., as
guarantor and Wilmington Trust Company, as trustee, pursuant to which Company
issued Twenty One Million Two Hundred Twenty Four Thousand Dollars ($21,224,000)
in original principal amount of Junior Subordinated Notes due 2035.
     “Authenticating Agent” means any Person authorized by the Trustee pursuant
to Section 6.11 to act on behalf of the Trustee to authenticate the Securities.
     “Bankruptcy Code” means Title 11 of the United States Code or any successor
statute(s) thereto, or any similar federal or state law for the relief of
debtors, in each case as amended from time to time.
     “Board of Directors” means the board of directors of the Company or the
Guarantor, as the context requires, or any duly authorized committee of that
board.
     “Board Resolution” means a copy of a resolution certified by the Secretary
or an Assistant Secretary of the Company or the Guarantor, as the context
requires, to have been duly adopted by the Board of Directors and to be in full
force and effect on the date of such certification.

- 2 -



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than (i) a Saturday or Sunday, (ii) a
day on which banking institutions in the City of New York are authorized or
required by law or executive order to remain closed or (iii) a day on which the
Corporate Trust Office of the Trustee is closed for business.
     “Calculation Agent” has the meaning specified in Section 10.4.
     “Commission” has the meaning specified in Section 7.3(c).
     “Company” means the Person named as the “Company” in the first paragraph of
this Indenture until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person.
     “Company Request” and “Company Order” mean, respectively, the written
request or order signed in the name of the Company by its Chairman of the Board
of Directors, its Vice Chairman of the Board of Directors, its Chief Executive
Officer, President or a Vice President, and by its Chief Financial Officer, its
Treasurer, an Assistant Treasurer, its Secretary or an Assistant Secretary, and
delivered to the Trustee.
     “Control” when used with respect to any specified Person, means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
     “Corporate Trust Office” means the principal office of the Trustee at which
at any particular time its corporate trust business shall be administered, which
office at the date of this Indenture is located at Rodney Square North, 1100
North Market Street, Wilmington, Delaware 19890-0001, Attention: Corporate
Capital Markets.
     “Debt” means, with respect to any Person, whether recourse is to all or a
portion of the assets of such Person, whether currently existing or hereafter
incurred and whether or not contingent and without duplication, (i) every
obligation of such Person for money borrowed; (ii) every obligation of such
Person evidenced by bonds, debentures, notes or other similar instruments,
including obligations incurred in connection with the acquisition of property,
assets or businesses; (iii) every reimbursement obligation of such Person with
respect to letters of credit, bankers’ acceptances or similar facilities issued
for the account of such Person; (iv) every obligation of such Person issued or
assumed as the deferred purchase price of property or services (but excluding
trade accounts payable or other accrued liabilities arising in the ordinary
course of business); (v) every capital lease obligation of such Person; (vi) all
indebtedness of such Person, whether incurred on or prior to the date of this
Indenture or thereafter incurred, for claims in respect of derivative products,
including interest rate, foreign exchange rate and commodity forward contracts,
options and swaps and similar arrangements; (vii) every obligation of the type
referred to in clauses (i) through (vi) of another Person and all dividends of
another Person the payment of which, in either case, such Person has guaranteed
or is responsible or liable for, directly or indirectly, as obligor or
otherwise; and (viii) any renewals, extensions, refundings, amendments or
modifications of any obligation of the type referred to in clauses (i) through
(vii).

- 3 -



--------------------------------------------------------------------------------



 



     “Defaulted Interest” has the meaning specified in Section 3.1.
     “Depositary” means an organization registered as a clearing agency under
the Exchange Act that is designated as Depositary by the Company or any
successor thereto.
     “Depositary Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Depositary effects
book-entry transfers and pledges of securities deposited with the Depositary.
     “Dollar” or “$” means the currency of the United States of America that, as
at the time of payment, is legal tender for the payment of public and private
debts.
     “EDGAR” has the meaning specified in Section 7.3(c).
     “Equity Interests” means with respect to any person (a) if such Person is a
partnership, the partnership interests (general or limited) in a partnership,
(b) if such Person is a limited liability company, the membership interests in a
limited liability company and (c) if such Person is a corporation, the shares or
stock interests (both common stock and preferred stock) in a corporation.
     “Event of Default” has the meaning specified in Section 5.1.
     “Exchange Act” means the Securities Exchange Act of 1934 or any statute
successor thereto, in each case as amended from time to time.
     “Exchange Agreement” means that certain Exchange Agreement executed and
delivered contemporaneously with this Indenture by and among the Company and the
parties named therein, as the same may be modified, amended, supplemented,
restated or replaced from time to time.
     “Expiration Date” has the meaning specified in Section 1.4(h).
     “Fixed Rate” means a fixed rate equal to one half of one percent (0.50%)
per annum.
     “GAAP” means United States generally accepted accounting principles,
consistently applied, from time to time in effect.
     “Guarantee” has the meaning specified in the second recital of this
Indenture.
     “Guarantor” means the Person named as the “Guarantor” in the first
paragraph of this Indenture until a successor corporation shall have become such
pursuant to the applicable provisions of this Indenture, and thereafter
“Guarantor” shall mean such successor corporation.
     “Global Security” means a Security that evidences all or part of the
Securities, the ownership and transfers of which shall be made through book
entries by a Depositary.
     “Government Obligation” means (a) any security that is (i) a direct
obligation of the United States of America of which the full faith and credit of
the United States of America is

- 4 -



--------------------------------------------------------------------------------



 



pledged or (ii) an obligation of a Person controlled or supervised by and acting
as an agency or instrumentality of the United States of America or the payment
of which is unconditionally guaranteed as a full faith and credit obligation by
the United States of America, which, in either case (i) or (ii), is not callable
or redeemable at the option of the issuer thereof, and (b) any depositary
receipt issued by a bank (as defined in Section 3(a)(2) of the Securities Act)
as custodian with respect to any Government Obligation that is specified in
clause (a) above and held by such bank for the account of the holder of such
depositary receipt, or with respect to any specific payment of principal of or
interest on any Government Obligation that is so specified and held, provided,
that (except as required by law) such custodian is not authorized to make any
deduction from the amount payable to the holder of such depositary receipt from
any amount received by the custodian in respect of the Government Obligation or
the specific payment of principal or interest evidenced by such depositary
receipt.
     “Holder” means a Person in whose name a Security is registered in the
Securities Register; provided, that, for purposes of Article XIII hereof, in
determining whether the Holders of the requisite percentage of Securities have
given any direction, request, notice, consent or waiver hereunder, and for
purposes of enforcement of the Guarantee provisions, Holder shall mean any
Holder other than the Company, the Guarantor or any Affiliate of the Company or
the Guarantor.
     “Indenture” means this instrument as originally executed or as it may from
time to time be amended or supplemented by one or more amendments or indentures
supplemental hereto entered into pursuant to the applicable provisions hereof.
     “Interest Payment Date” means June 30, September 30, December 30 and
March 30 of each year during the term of this Indenture.
     “Interest Period” means the period commencing on, and including, an
Interest Payment Date and continuing through and including the day prior to the
next succeeding Interest Payment Date; provided, however, that the initial
Interest Period shall commence on May 6, 2009.
     “Investment Company Act” means the Investment Company Act of 1940 or any
successor statute thereto, in each case as amended from time to time.
     “Kodiak/Attentus Indenture III” means that certain Junior Subordinated
Indenture dated as of May 6, 2009 by and among the Company, Arbor Realty Trust,
Inc., as guarantor and Wilmington Trust Company, as trustee, pursuant to which
Company issued Forty Seven Million One Hundred Eighty Thousand Dollars
($47,180,000) in original principal amount of Junior Subordinated Notes due
2037.
     “Kodiak CDO Management, LLC” means Kodiak CDO Management, LLC and its
successors and/or assigns as collateral manager of the Holders, as applicable.
     “LIBOR” has the meaning specified in Schedule A.
     “LIBOR Business Day” has the meaning specified in Schedule A.
     “LIBOR Determination Date” has the meaning specified in Schedule A.

- 5 -



--------------------------------------------------------------------------------



 



     “Maturity,” means when used with respect to any Security, the date on which
the principal of such Security or any installment of principal becomes due and
payable as therein or herein provided, whether at the Stated Maturity or by
declaration of acceleration, call for redemption or otherwise.
     “Modification Period” means the period commencing as of May 6, 2009 and
continuing through, but excluding, the Modification Period Termination Date.
     “Modification Period Termination Date” means the earliest of (a) March 30,
2012, (b) the first Interest Payment Date occurring after the Company has
elected to terminate the Modification Period in accordance with the terms of
Section 3.1(g), (c) the effective date set forth in Section 10.5, if applicable,
and (d) the effective date set forth in Section 10.6, if applicable.
     “New Stock Class” shall have the definition set forth in Section 10.6(c)
herein.
     “Notice of Default” means a written notice of the kind specified in
Section 5.1(c).
     “Officers’ Certificate” means a certificate signed by the Chairman of the
Board, a Vice Chairman of the Board, the Chief Executive Officer, the President
or a Vice President, and by the Chief Financial Officer, the Treasurer, an
Assistant Treasurer, the Secretary or an Assistant Secretary, of the Company or
the Guarantor, as the context requires, and delivered to the Trustee.
     “Operative Documents” means the Indenture and the Securities, as the same
may be modified, amended, supplemented, restated or replaced from time to time.
     “Opinion of Counsel” means a written opinion of counsel, who may be counsel
for or an employee of the Company and the Guarantor.
     “Optional Redemption Price” has the meaning set forth in Section 11.1.
     “Original Issue Date” means the date of original issuance of each Security.
     “Original Kodiak Indentures” has the meaning specified in Section 5.16.
     “Other Taxes” has the meaning set forth in Section 3.11(c).
     “Outstanding” means, when used in reference to any Securities, as of the
date of determination, all Securities theretofore authenticated and delivered
under this Indenture, except:
     (i) Securities theretofore canceled by the Trustee or delivered to the
Trustee for cancellation;
     (ii) Securities for whose payment or redemption money in the necessary
amount has been theretofore deposited with the Trustee or any Paying Agent in
trust for the Holders of such Securities; provided, that, if such Securities are
to be redeemed, notice of such redemption has been duly given pursuant to this
Indenture or provision therefor satisfactory to the Trustee has been made; and

- 6 -



--------------------------------------------------------------------------------



 



     (iii) Securities that have been paid or in substitution for or in lieu of
which other Securities have been authenticated and delivered pursuant to the
provisions of this Indenture, unless proof satisfactory to the Trustee is
presented that any such Securities are held by Holders in whose hands such
Securities are valid, binding and legal obligations of the Company;
provided, that in determining whether the Holders of the requisite principal
amount of Outstanding Securities have given any request, demand, authorization,
direction, notice, consent or waiver hereunder, Securities owned by the Company
or the Guarantor, if any, or any other obligor upon the Securities, if any, or
any Affiliate of the Company, the Guarantor or such other obligor shall be
disregarded and deemed not to be Outstanding unless the Company shall hold all
Outstanding Securities, except that, in determining whether the Trustee shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent or waiver, only Securities that a Responsible Officer of the
Trustee actually knows to be so owned shall be so disregarded. Securities so
owned that have been pledged in good faith may be regarded as Outstanding if the
pledgee establishes to the satisfaction of the Trustee the pledgee’s right so to
act with respect to such Securities and that the pledgee is not the Company, the
Guarantor or any other obligor upon the Securities or any Affiliate of the
Company, the Guarantor or such other obligor.
     “Paying Agent” means the Trustee or any Person (other than the Company or
any Affiliate of the Company) authorized by the Trustee to pay the principal of
or any premium or interest on, or other amounts in respect of, any Securities on
behalf of the Company.
     “Person” means a legal person, including any individual, corporation,
estate, partnership, joint venture, association, joint stock company, limited
liability company, trust, unincorporated association, or any government or
agency or political subdivision thereof, or any other entity of whatever nature.
     “Place of Payment” means, with respect to the Securities, the Corporate
Trust Office of the Trustee.
     “Predecessor Security” of any particular Security means every previous
Security evidencing all or a portion of the same debt as that evidenced by such
particular Security. For the purposes of this definition, any security
authenticated and delivered under Section 3.6 in lieu of a mutilated, destroyed,
lost or stolen Security shall be deemed to evidence the same debt as the
mutilated, destroyed, lost or stolen Security.
     “Proceeding” has the meaning specified in Section 12.2(b).
     “Redemption Date” means, when used with respect to any Security to be
redeemed, the date fixed for such redemption by or pursuant to this Indenture.
     “Redemption Price” means, when used with respect to any Security to be
redeemed, in whole or in part, the Special Redemption Price or the Optional
Redemption Price, as applicable, at which such Security or portion thereof is to
be redeemed as fixed by or pursuant to this Indenture.

- 7 -



--------------------------------------------------------------------------------



 



     “Reference Banks” has the meaning specified in Schedule A.
     “Regular Record Date” for the interest payable on any Interest Payment Date
with respect to the Securities means the date that is fifteen (15) days
preceding such Interest Payment Date (whether or not a Business Day).
     “Responsible Officer” means, when used with respect to the Trustee, any
Senior Vice President, any Vice President, any Assistant Vice President, the
Secretary, any Assistant Secretary, the Treasurer, any Assistant Treasurer, any
Trust Officer or Assistant Trust Officer, or any other officer in the Corporate
Trust Office of the Trustee with direct responsibility for the administration of
this Indenture and also means, with respect to a particular corporate trust
matter, any other officer of the Trustee to whom such matter is referred because
of that officer’s knowledge of and familiarity with the particular subject.
     “Rights Plan” means a plan of the Company providing for the issuance by the
Company to all holders of its Equity Interests of rights entitling the holders
thereof to subscribe for or purchase Equity Interests or any class or series of
Equity Interests in the Company which rights (i) are deemed to be transferred
with such Equity Interests and (ii) are also issued in respect of future
issuances of such Equity Interests, in each case until the occurrence of a
specified event or events.
     “Securities” or “Security” means any debt securities or debt security, as
the case may be, authenticated and delivered under this Indenture.
     “Securities Act” means the Securities Act of 1933 or any successor statute
thereto, in each case as amended from time to time.
     “Securities Register” and “Securities Registrar” have the respective
meanings specified in Section 3.5.
     “Senior Debt” means the principal of and any premium and interest on
(including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Company or the Guarantor, as
the context requires, whether or not such claim for post-petition interest is
allowed in such proceeding) all Debt of the Company or the Guarantor, as the
context requires, whether incurred on or prior to the date of this Indenture or
thereafter incurred, unless it is provided in the instrument creating or
evidencing the same or pursuant to which the same is outstanding, that such
obligations are not superior in right of payment to the Securities issued under
this Indenture; provided, that Senior Debt shall not be deemed to include any
(i) debt or (ii) other debt securities (and guarantees, if any, in respect of
such debt securities) issued to any trust (or a trustee of any such trust),
partnership or other entity affiliated with the Company or the Guarantor that is
a financing vehicle of the Company or the Guarantor (a “financing entity”) in
connection with the issuance by such financing entity of equity securities or
other securities, in each case of (i) or (ii) pursuant to an instrument that
ranks pari passu with or junior in right of payment to this Indenture.
     “Special Event” means the occurrence of a Tax Event.

- 8 -



--------------------------------------------------------------------------------



 



     “Special Record Date” for the payment of any Defaulted Interest means a
date fixed by the Trustee pursuant to Section 3.1.
     “Special Redemption Price” has the meaning set forth in Section 11.2.
     “Stated Maturity” means June 30, 2036.
     "Subsidiary” of a Person means (a) any corporation more than fifty percent
50% of the outstanding securities having ordinary voting power of which shall at
the time be owned or Controlled, directly or indirectly, by such Person and/or
by one or more of its Subsidiaries or (b) any partnership, limited liability
company, association, joint venture or similar business organization more than
fifty percent 50% of the ownership interests having ordinary voting power of
which shall at the time be owned or Controlled, directly or indirectly, by such
Person and/or by one or more of its Subsidiaries.
     “Taberna Indenture I” means that certain Junior Subordinated Indenture
dated as of May 6, 2009, between the Company and The Bank of New York Mellon
Trust Company, National Association, as trustee, pursuant to which the Company
issued Twenty-Nine Million Four Hundred Thousand Dollars ($29,400,000) in
original aggregate principal amount of Junior Subordinated Notes due 2032.
     “Taberna Indenture II” means that certain Junior Subordinated Indenture
dated as of May 6, 2009, between the Company and The Bank of New York Mellon
Trust Company, National Association, as trustee, pursuant to which Company
issued One Hundred Sixty-Eight Million Dollars ($168,000,000) in original
aggregate principal amount of Junior Subordinated Notes due 2034.
     “Tax Event” means the receipt by the Company of an Opinion of Counsel
experienced in such matters to the effect that, as a result of (a) any amendment
to or change (including any announced prospective change) in the laws or any
regulations thereunder of the United States or any political subdivision or
taxing authority thereof or therein or (b) any judicial decision or any official
administrative pronouncement (including any private letter ruling, technical
advice memorandum or field service advice) or regulatory procedure, including
any notice or announcement of intent to adopt any such pronouncement or
procedure (an “Administrative Action”), regardless of whether such judicial
decision or Administrative Action is issued to or in connection with a
proceeding involving the Company and whether or not subject to review or appeal,
which amendment, change, judicial decision or Administrative Action is enacted,
promulgated or announced, in each case, on or after the date of issuance of the
Securities, there is more than an insubstantial risk that interest payable by
the Company on the Securities is not, or within ninety (90) days of the date of
such opinion, will not be, deductible by the Company, in whole or in part, for
United States federal income tax purposes.
     “Trustee” means the Person named as the “Trustee” in the first paragraph of
this instrument, solely in its capacity as such and not in its individual
capacity, until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and, thereafter, “Trustee” shall mean
or include each Person who is then a Trustee hereunder.

- 9 -



--------------------------------------------------------------------------------



 



     “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended and
as in effect on the date as of this Indenture.
     SECTION 1.2. Compliance Certificate and Opinions.
     (a) Upon any application or request by the Company or the Guarantor to the
Trustee to take any action under any provision of this Indenture, the Company or
the Guarantor shall, if requested by the Trustee, furnish to the Trustee an
Officers’ Certificate stating that all conditions precedent (including covenants
compliance with which constitutes a condition precedent), if any, provided for
in this Indenture relating to the proposed action have been complied with and an
Opinion of Counsel stating that in the opinion of such counsel all such
conditions precedent (including covenants compliance with which constitutes a
condition precedent), if any, have been complied with.
     (b) Every certificate or opinion with respect to compliance with a
condition or covenant provided for in this Indenture (other than the certificate
provided pursuant to Section 10.3) shall include:
     (i) a statement by each individual signing such certificate or opinion that
such individual has read such covenant or condition and the definitions herein
relating thereto;
     (ii) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions of such individual contained
in such certificate or opinion are based;
     (iii) a statement that, in the opinion of such individual, he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and
     (iv) a statement as to whether, in the opinion of such individual, such
condition or covenant has been complied with.
     SECTION 1.3. Forms of Documents Delivered to Trustee.
     (a) In any case where several matters are required to be certified by, or
covered by an opinion of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the opinion of, only one such
Person, or that they be so certified or covered by only one document, but one
such Person may certify or give an opinion with respect to some matters and one
or more other such Persons as to other matters, and any such Person may certify
or give an opinion as to such matters in one or several documents.
     (b) Any certificate or opinion of an officer of the Company or the
Guarantor may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such officer
knows, or after reasonable inquiry should know, that the certificate or opinion
or representations with respect to matters upon which his or her certificate or
opinion is based are erroneous. Any such certificate or Opinion of Counsel may
be based, insofar as it relates to factual matters, upon a certificate or
opinion of, or representations by, an officer or officers of the Company or the
Guarantor stating that the information with respect to such factual

- 10 -



--------------------------------------------------------------------------------



 



matters is in the possession of the Company or the Guarantor, unless such
counsel knows, or after reasonable inquiry should know, that the certificate or
opinion or representations with respect to such matters are erroneous.
     (c) Where any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Indenture, they may, but need not, be consolidated and
form one instrument.
     (d) Whenever, subsequent to the receipt by the Trustee of any Board
Resolution, Officers’ Certificate, Opinion of Counsel or other document or
instrument, a clerical, typographical or other inadvertent or unintentional
error or omission shall be discovered therein, a new document or instrument may
be substituted therefor in corrected form with the same force and effect as if
originally received in the corrected form and, irrespective of the date or dates
of the actual execution and/or delivery thereof, such substitute document or
instrument shall be deemed to have been executed and/or delivered as of the date
or dates required with respect to the document or instrument for which it is
substituted. Without limiting the generality of the foregoing, any Securities
issued under the authority of such defective document or instrument shall
nevertheless be the valid obligations of the Company entitled to the benefits of
this Indenture equally and ratably with all other Outstanding Securities.
     SECTION 1.4. Acts of Holders.
     (a) Any request, demand, authorization, direction, notice, consent, waiver
or other action provided by this Indenture to be given to or taken by Holders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Holders in person or by an agent thereof duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments (including any
appointment of an agent) is or are delivered to the Trustee, and, where it is
hereby expressly required, to the Company or the Guarantor. Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Holders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
and conclusive in favor of the Trustee and the Company or the Guarantor, if made
in the manner provided in this Section 1.4.
     (b) The fact and date of the execution by any Person of any such instrument
or writing may be proved by the affidavit of a witness of such execution or by
the certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him or her the execution thereof. Where such
execution is by a Person acting in other than his or her individual capacity,
such certificate or affidavit shall also constitute sufficient proof of his or
her authority. The fact and date of the execution by any Person of any such
instrument or writing, or the authority of the Person executing the same, may
also be proved in any other manner that the Trustee deems sufficient and in
accordance with such reasonable rules as the Trustee may determine.
     (c) The ownership of Securities shall be proved by the Securities Register.

- 11 -



--------------------------------------------------------------------------------



 



     (d) Any request, demand, authorization, direction, notice, consent, waiver
or other action by the Holder of any Security shall bind every future Holder of
the same Security and the Holder of every Security issued upon the registration
of transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done or suffered to be done by the Trustee or the Company or the
Guarantor in reliance thereon, whether or not notation of such action is made
upon such Security.
     (e) Without limiting the foregoing, a Holder entitled to take any action
hereunder with regard to any particular Security may do so with regard to all or
any part of the principal amount of such Security or by one or more duly
appointed agents each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount.
     (f) Except as set forth in paragraph (g) of this Section 1.4, the Company
may set any day as a record date for the purpose of determining the Holders of
Outstanding Securities entitled to give, make or take any request, demand,
authorization, direction, notice, consent, waiver or other action provided or
permitted by this Indenture to be given, made or taken by Holders of Securities.
If any record date is set pursuant to this paragraph, the Holders of Outstanding
Securities on such record date, and no other Holders, shall be entitled to take
the relevant action, whether or not such Holders remain Holders after such
record date; provided, that no such action shall be effective hereunder unless
taken on or prior to the applicable Expiration Date (as defined in
Section 1.4(h)) by Holders of the requisite principal amount of Outstanding
Securities on such record date. Nothing in this paragraph shall be construed to
prevent the Company from setting a new record date for any action for which a
record date has previously been set pursuant to this paragraph (whereupon the
record date previously set shall automatically and with no action by any Person
be canceled and of no effect). Promptly after any record date is set pursuant to
this paragraph, the Company, at its own expense, shall cause notice of such
record date, the proposed action by Holders and the applicable Expiration Date
to be given to the Trustee in writing and to each Holder of Securities in the
manner set forth in Section 1.6.
     (g) The Trustee may set any day as a record date for the purpose of
determining the Holders of Outstanding Securities entitled to join in the giving
or making of (i) any Notice of Default, (ii) any declaration of acceleration or
rescission or annulment thereof referred to in Section 5.2, (iii) any request to
institute proceedings referred to in Section 5.7(b) or (iv) any direction
referred to in Section 5.12. If any record date is set pursuant to this
paragraph, the Holders of Outstanding Securities on such record date, and no
other Holders, shall be entitled to join in such notice, declaration, request or
direction, whether or not such Holders remain Holders after such record date;
provided, that no such action shall be effective hereunder unless taken on or
prior to the applicable Expiration Date by Holders of the requisite principal
amount of Outstanding Securities on such record date. Nothing in this paragraph
shall be construed to prevent the Trustee from setting a new record date for any
action for which a record date has previously been set pursuant to this
paragraph (whereupon the record date previously set shall automatically and with
no action by any Person be canceled and of no effect). Promptly after any record
date is set pursuant to this paragraph, the Trustee, at the Company’s expense,
shall cause notice of such record date, the proposed action by Holders and the
applicable Expiration Date to be given to the Company in writing and to each
Holder of Securities in the manner set forth in Section 1.6.

- 12 -



--------------------------------------------------------------------------------



 



     (h) With respect to any record date set pursuant to paragraph (f) or (g) of
this Section 1.4, the party hereto that sets such record date may designate any
day as the “Expiration Date” and from time to time may change the Expiration
Date to any earlier or later day; provided, that no such change shall be
effective unless notice of the proposed new Expiration Date is given to the
other party hereto in writing, and to each Holder of Securities in the manner
set forth in Section 1.6, on or prior to the existing Expiration Date. If an
Expiration Date is not designated with respect to any record date set pursuant
to this Section 1.4, the party hereto that set such record date shall be deemed
to have initially designated the ninetieth (90th) day after such record date as
the Expiration Date with respect thereto, subject to its right to change the
Expiration Date as provided in this paragraph. Notwithstanding the foregoing, no
Expiration Date shall be later than the one hundred eightieth (180th) day after
the applicable record date.
     SECTION 1.5. Notices, Etc. to Trustee and Company.
     (a) Any request, demand, authorization, direction, notice, consent, waiver,
Act of Holders, or other document provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with:
     (i) The Trustee by any Holder, the Company or the Guarantor shall be
sufficient for every purpose hereunder if made, given, furnished or filed in
writing to or with and received by the Trustee at its Corporate Trust Office, or
     (ii) The Company or the Guarantor by the Trustee or any Holder shall be
sufficient for every purpose hereunder if in writing and mailed, first class,
postage prepaid, to the Company addressed to it at 333 Earle Ovington Blvd.,
Suite 900, Uniondale, NY 11553, Attention: John Natalone and Attn: Chief
Financial Officer, or at any other address previously furnished in writing to
the Trustee by the Company and/or the Guarantor, as applicable.
     (b) The Trustee may, but is not required to, rely upon and comply with
instructions and directions sent by email or facsimile, (or any other reasonable
means of communication) by persons believed by the Trustee in good faith to be
authorized to provide such instructions or direction; provided, however, that
the Trustee may require such additional evidence, confirmation or certification
from any such party or parties as the Trustee, in its reasonable discretion,
deems necessary or advisable before acting or refraining from acting upon any
such instruction or direction.
     (c) The Trustee agrees to accept and act upon instructions or directions
pursuant to this Agreement sent by unsecured email, facsimile transmission or
other similar unsecured electronic methods; provided, however, that any Person
providing such instructions or directions shall provide to the Trustee an
incumbency certificate listing such designated persons, which incumbency
certificate shall be amended whenever a person is to be added or deleted from
the listing. If such Person elects to give the Trustee email or facsimile
instructions (or instructions by a similar electronic method) and the Trustee in
its discretion elects to act upon such instructions, the Trustee’s understanding
of such instructions shall be deemed controlling. The Trustee shall not be
liable for any losses, costs or expenses arising directly or indirectly from the
Trustee’s reliance upon and compliance with such instructions notwithstanding
such instructions

- 13 -



--------------------------------------------------------------------------------



 



conflict or are inconsistent with a subsequent written instruction. Each Person
providing instructions or directions to the Trustee hereunder agrees to assume
all risks arising out of the use of such electronic methods to submit
instructions and directions to the Trustee, including without limitation the
risk of the Trustee acting, in good faith, on unauthorized instructions, and the
risk of interception and misuse by third parties.
     SECTION 1.6. Notice to Holders; Waiver.
     Where this Indenture provides for notice to Holders of any event, such
notice shall be sufficiently given (unless otherwise herein expressly provided)
if in writing and mailed, first class, postage prepaid, to each Holder affected
by such event to the address of such Holder as it appears in the Securities
Register, not later than the latest date, (if any) and not earlier than the
earliest date (if any), prescribed for the giving of such notice. If, by reason
of the suspension of or irregularities in regular mail service or for any other
reason, it shall be impossible or impracticable to mail notice of any event to
Holders when said notice is required to be given pursuant to any provision of
this Indenture, then any manner of giving such notice as shall be satisfactory
to the Trustee shall be deemed to be a sufficient giving of such notice. In any
case where notice to Holders is given by mail, neither the failure to mail such
notice, nor any defect in any notice so mailed, to any particular Holder shall
affect the sufficiency of such notice with respect to other Holders. Where this
Indenture provides for notice in any manner, such notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the event, and such waiver shall be the equivalent of such notice. Waivers of
notice by Holders shall be filed with the Trustee, but such filing shall not be
a condition precedent to the validity of any action taken in reliance upon such
waiver.
     SECTION 1.7. Effect of Headings and Table of Contents.
     The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction of this Indenture.
     SECTION 1.8. Successors and Assigns.
     This Indenture shall be binding upon and shall inure to the benefit of any
successor to the Company, the Guarantor and the Trustee, including any successor
by operation of law. Except in connection with a transaction involving the
Company that is permitted under Article VIII and pursuant to which the assignee
agrees in writing to perform the Company’s obligations hereunder, the Company
shall not assign its obligations hereunder.
     SECTION 1.9. Separability Clause.
     If any provision in this Indenture or in the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby, and
there shall be deemed substituted for the provision at issue a valid, legal and
enforceable provision as similar as possible to the provision at issue.
     SECTION 1.10. Benefits of Indenture.

- 14 -



--------------------------------------------------------------------------------



 



     Nothing in this Indenture or in the Securities, express or implied, shall
give to any Person, other than the parties hereto and their successors and
assigns, the holders of Senior Debt and the Holders of the Securities any
benefit or any legal or equitable right, remedy or claim under this Indenture.
     SECTION 1.11. Governing Law.
     This Indenture and the rights and obligations of each of the Holders, the
Company, the Guarantor and the Trustee shall be construed and enforced in
accordance with and governed by the laws of the State of New York without
reference to its conflict of laws provisions (other than Section 5-1401 of the
General Obligations Law).
     SECTION 1.12. Submission to Jurisdiction.
     ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY PARTY HERETO OR WITH
RESPECT TO OR ARISING OUT OF THIS INDENTURE MAY BE BROUGHT IN OR REMOVED TO THE
COURTS OF THE STATE OF NEW YORK, IN AND FOR THE COUNTY OF NEW YORK, OR OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK (IN EACH CASE
SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND DELIVERY OF THIS
INDENTURE, EACH PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS (AND
COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS INDENTURE.
     SECTION 1.13. Non-Business Days.
     If any Interest Payment Date, Redemption Date or Stated Maturity of any
Security shall not be a Business Day, then (notwithstanding any other provision
of this Indenture or the Securities) payment of interest, premium, if any, or
principal or other amounts in respect of such Security shall not be made on such
date, but shall be made on the next succeeding Business Day (and no interest
shall accrue in respect of the amounts whose payment is so delayed for the
period from and after such Interest Payment Date, Redemption Date or Stated
Maturity, as the case may be, until such next succeeding Business Day) except
that, if such Business Day falls in the next succeeding calendar year, such
payment shall be made on the immediately preceding Business Day, in each case
with the same force and effect as if made on the Interest Payment Date or
Redemption Date or at the Stated Maturity.
     SECTION 1.14. Shareholder Communications Act.
     (a) With respect to securities under and as defined in the Shareholders
Communications Act of 1985 (the “SCA”) issued in the United States, the SCA
requires the Trustee to disclose to the issuers, upon their request, the name,
address and securities position of its customers who are (i) the “beneficial
owners” (as defined in the SCA) of the issuer’s securities if the beneficial
owner does not object to such disclosure, or (ii) acting as a “respondent bank”
(as defined in the SCA) with respect to the securities. Under the SCA,
“respondent banks” do not have the option of objecting to such disclosure upon
the issuers’

- 15 -



--------------------------------------------------------------------------------



 



request. The SCA defines a “beneficial owner” as any person who has, or shares,
the power to vote a security (pursuant to an agreement or otherwise), or who
directs the voting of a security. The SCA defines a “respondent bank” as any
bank, association or other entity that exercises fiduciary powers which holds
securities on behalf of beneficial owners and deposits such securities for
safekeeping with a bank, such as Trustee. Under the SCA, each Holder is either
the “beneficial owner” or a “respondent bank.”
     (b) For purposes of this Indenture, until Trustee receives a contrary
written instruction from a Holder, Trustee shall assume that such Holder is the
beneficial owner of the Securities.
     (c) For purposes of this Indenture, until Trustee receives a contrary
instruction from a Holder, Trustee shall release the name, address and
securities position to the Company, if the Company requests such information
pursuant to the SCA for the specific purpose of direct communications between
the Company and such Holder. With respect to securities issued outside of the
United States, if applicable, information shall be released to issuers only if
required by law or regulation of the particular country in which the securities
are located.
ARTICLE II.
Security Forms
     SECTION 2.1. Form of Security.
     Any Security issued hereunder shall be in substantially the following form:
Arbor Realty SR, Inc.
Junior Subordinated Note due 2036

      No.                                            $[                    ]

Arbor Realty SR, Inc., a corporation organized and existing under the laws of
Maryland (hereinafter called the “Company,” which term includes any successor
Person under the Indenture hereinafter referred to), for value received, hereby
promises to pay to [                          ], the principal sum of
[                                ] ($[                    ]) or such other
principal amount represented hereby as may be set forth in the records of the
Securities Registrar hereinafter referred to in accordance with the Indenture,
on June 30, 2036. The Company further promises to pay interest on said principal
sum from May 6, 2009, or from the most recent date on and to which interest has
been paid or duly provided for, quarterly in arrears on June 30, September 30,
December 30 and March 30, of each year, or if any such day is not a Business
Day, on the next succeeding Business Day (and no interest shall accrue in
respect of the amounts whose payment is so delayed for the period from and after
such Interest Payment Date until such next succeeding Business Day), except
that, if such Business Day falls in the next succeeding calendar year, such
payment shall be made on the immediately preceding Business Day, in each case,
with the same force and effect as if made on the Interest Payment Date, at the
Fixed Rate during the Modification Period, and thereafter at a variable rate
equal to LIBOR plus

- 16 -



--------------------------------------------------------------------------------



 



2.52% per annum until the principal hereof is paid or duly provided for or made
available for payment; provided, further, that any overdue principal, premium,
if any, and any overdue installment of interest shall bear Additional Interest
at the Fixed Rate during the Modification Period, and thereafter at a variable
rate equal to LIBOR plus 2.52% per annum (in each case, to the extent that the
payment of such interest shall be legally enforceable), compounded quarterly,
from the dates such amounts are due until they are paid or made available for
payment, and such interest shall be payable on demand.
     Payments of interest on the Securities shall include interest accrued to
but excluding the respective Interest Payment Dates. During the Modification
Period, the amount of interest payable shall be computed on the basis of a
360-day year of twelve 30-day months and the amount payable for any partial
period shall be computed on the basis of the number of days elapsed in a 360-day
year of twelve 30-day months. Upon expiration of the Modification Period, the
amount of interest payable for any Interest Period shall be computed on the
basis of a 360-day year and the actual number of days elapsed in the relevant
Interest Period. The interest so payable, and punctually paid or duly provided
for, on any Interest Payment Date shall, as provided in the Indenture, be paid
to the Person in whose name this Security (or one or more Predecessor
Securities) is registered at the close of business on the Regular Record Date
for such interest installment. Any such interest not so punctually paid or duly
provided for shall forthwith cease to be payable to the Holder on such Regular
Record Date and may either be paid to the Person in whose name this Security (or
one or more Predecessor Securities) is registered at the close of business on a
Special Record Date for the payment of such Defaulted Interest to be fixed by
the Trustee, notice whereof shall be given to Holders of Securities not less
than ten (10) days prior to such Special Record Date, or be paid at any time in
any other lawful manner not inconsistent with the requirements of any securities
exchange on which the Securities may be listed, and upon such notice as may be
required by such exchange, all as more fully provided in the Indenture.
     Payment of principal of, premium, if any, and interest on this Security
shall be made in such coin or currency of the United States of America as at the
time of payment is legal tender for payment of public and private debts.
Payments of principal, premium, if any, and interest due at the Maturity of this
Security shall be made at the Place of Payment upon surrender of such Securities
to the Paying Agent, and payments of interest shall be made, subject to such
surrender where applicable, by wire transfer at such place and to such account
at a banking institution in the United States as may be designated in writing to
the Paying Agent at least ten (10) Business Days prior to the date for payment
by the Person entitled thereto unless proper written transfer instructions have
not been received by the relevant record date, in which case such payments shall
be made by check mailed to the address of such Person as such address shall
appear in the Security Register.
     The indebtedness evidenced by this Security is, to the extent provided in
the Indenture, subordinate and junior in right of payment to the prior payment
in full of all Senior Debt, and this Security is issued subject to the
provisions of the Indenture with respect thereto. Each Holder of this Security,
by accepting the same, (a) agrees to and shall be bound by such provisions,
(b) authorizes and directs the Trustee on his or her behalf to take such actions
as may be necessary or appropriate to effectuate the subordination so provided
and (c) appoints the Trustee his or her attorney-in-fact for any and all such
purposes. Each Holder hereof, by his or her

- 17 -



--------------------------------------------------------------------------------



 



acceptance hereof, waives all notice of the acceptance of the subordination
provisions contained herein and in the Indenture by each holder of Senior Debt,
whether now outstanding or hereafter incurred, and waives reliance by each such
holder upon said provisions.
     Unless the certificate of authentication hereon has been executed by the
Trustee by manual signature, this Security shall not be entitled to any benefit
under the Indenture or be valid or obligatory for any purpose.
[FORM OF REVERSE OF SECURITY]
     This Security is one of a duly authorized issue of securities of the
Company (the “Securities”) issued under the Junior Subordinated Indenture, dated
as of May 6, 2009 (the “Indenture”), between the Company, the Guarantor and
Wilmington Trust Company, as Trustee (in such capacity, the “Trustee,” which
term includes any successor trustee under the Indenture), to which Indenture and
all indentures supplemental thereto reference is hereby made for a statement of
the respective rights, limitations of rights, duties and immunities thereunder
of the Company, the Guarantor, the Trustee, the holders of Senior Debt and the
Holders of the Securities and of the terms upon which the Securities are, and
are to be, authenticated and delivered.
     All terms used in this Security that are defined in the Indenture shall
have the meanings assigned to them in the Indenture. The Company may, on any
Interest Payment Date, at its option, upon not less than thirty (30) days’ nor
more than sixty (60) days’ written notice to the Holders of the Securities
(unless a shorter notice period shall be satisfactory to the Trustee) on or
after June 30, 2011 and subject to the terms and conditions of Article XI of the
Indenture, redeem this Security in whole at any time or in part from time to
time at a Redemption Price equal to one hundred percent (100%) of the principal
amount hereof, together, in the case of any such redemption, with accrued
interest, including any Additional Interest, through but excluding the date
fixed as the Redemption Date.
     In addition, upon the occurrence and during the continuation of a Special
Event, the Company may, at its option, upon not less than thirty (30) days’ nor
more than sixty (60) days’ written notice to the Holders of the Securities
(unless a shorter notice period shall be satisfactory to the Trustee), redeem
this Security, in whole but not in part, subject to the terms and conditions of
Article XI of the Indenture at a Redemption Price equal to one hundred seven and
one half percent (107.5%) of the principal amount hereof, together, in the case
of any such redemption, with accrued interest, including any Additional
Interest, through but excluding the date fixed as the Redemption Date.
     In the event of redemption of this Security in part only, a new Security or
Securities for the unredeemed portion hereof will be issued in the name of the
Holder hereof upon the cancellation hereof. If less than all the Securities are
to be redeemed, the particular Securities to be redeemed shall be selected not
more than sixty (60) days prior to the Redemption Date by the Trustee from the
Outstanding Securities not previously called for redemption, by such method as
the Trustee shall deem fair and appropriate and which may provide for the
selection for redemption of a portion of the principal amount of any Security.

- 18 -



--------------------------------------------------------------------------------



 



     The Indenture permits, with certain exceptions as therein provided, the
Company, the Guarantor and the Trustee at any time to enter into a supplemental
indenture or indentures for the purpose of modifying in any manner the rights
and obligations of the Company, the Guarantor and of the Holders of the
Securities, with the consent of the Holders of not less than a majority in
aggregate principal amount of the Outstanding Securities. The Indenture also
contains provisions permitting Holders of specified percentages in principal
amount of the Securities, on behalf of the Holders of all Securities, to waive
compliance by the Company or the Guarantor with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences.
Any such consent or waiver by the Holder of this Security shall be conclusive
and binding upon such Holder and upon all future Holders of this Security and of
any Security issued upon the registration of transfer hereof or in exchange
herefor or in lieu hereof, whether or not notation of such consent or waiver is
made upon this Security.
     No reference herein to the Indenture and no provision of this Security or
of the Indenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of and any premium, if any, and
interest, including any Additional Interest (to the extent legally enforceable),
on this Security at the times, place and rate, and in the coin or currency,
herein prescribed.
     As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is restricted to transfers to “Qualified
Purchasers” (as such term is defined in the Investment Company Act of 1940, as
amended), and is registrable in the Securities Register, upon surrender of this
Security for registration of transfer at the office or agency of the Company
maintained for such purpose, duly endorsed by, or accompanied by a written
instrument of transfer in form satisfactory to the Company and the Securities
Registrar and duly executed by, the Holder hereof or such Holder’s attorney duly
authorized in writing, and thereupon one or more new Securities, of like tenor,
of authorized denominations and for the same aggregate principal amount, will be
issued to the designated transferee or transferees.
     The Securities are issuable only in registered form without coupons in
minimum denominations of $100,000 and any integral multiple of $1,000 in excess
thereof. As provided in the Indenture and subject to certain limitations therein
set forth, Securities are exchangeable for a like aggregate principal amount of
Securities and of like tenor of a different authorized denomination, as
requested by the Holder surrendering the same.
     No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.
     The Company, the Guarantor, the Trustee and any agent of the Company, the
Guarantor or the Trustee may treat the Person in whose name this Security is
registered as the owner hereof for all purposes, whether or not this Security be
overdue, and neither the Company, the Guarantor, the Trustee nor any such agent
shall be affected by notice to the contrary.
     The Company and, by its acceptance of this Security or a beneficial
interest herein, the Holder of, and any Person that acquires a beneficial
interest in, this Security agree that, for

- 19 -



--------------------------------------------------------------------------------



 



United States federal, state and local tax purposes, it is intended that this
Security constitute indebtedness.
     This Security shall be construed and enforced in accordance with and
governed by the laws of the State of New York, without reference to its conflict
of laws provisions (other than Section 5-1401 of the General Obligations Law).
     IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed on this 6th day of May, 2009.

            ARBOR REALTY SR, INC.
      By:           Name:           Title:        

     SECTION 2.2. Restricted Legend.
     (a) Any Security issued hereunder shall bear a legend in substantially the
following form:
“[IF THIS SECURITY IS A GLOBAL SECURITY INSERT: THIS SECURITY IS A GLOBAL
SECURITY WITHIN THE MEANING OF THE INDENTURE HEREINAFTER REFERRED TO AND IS
REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (“DTC”) OR A NOMINEE OF
DTC. THIS SECURITY IS EXCHANGEABLE FOR SECURITIES REGISTERED IN THE NAME OF A
PERSON OTHER THAN DTC OR ITS NOMINEE ONLY IN THE LIMITED CIRCUMSTANCES DESCRIBED
IN THE INDENTURE, AND NO TRANSFER OF THIS SECURITY (OTHER THAN A TRANSFER OF
THIS SECURITY AS A WHOLE BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO
DTC OR ANOTHER NOMINEE OF DTC) MAY BE REGISTERED EXCEPT IN LIMITED
CIRCUMSTANCES.
UNLESS THIS SECURITY IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF DTC TO THE
ISSUER OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
SECURITY ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

- 20 -



--------------------------------------------------------------------------------



 



THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND SUCH SECURITIES, AND ANY INTEREST THEREIN,
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF ANY
SECURITIES IS HEREBY NOTIFIED THAT THE SELLER OF THE SECURITIES MAY BE RELYING
ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED
BY RULE 144A UNDER THE SECURITIES ACT.
THE HOLDER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE AGREES FOR THE
BENEFIT OF THE COMPANY THAT (A) SUCH SECURITIES MAY BE OFFERED, RESOLD OR
OTHERWISE TRANSFERRED ONLY (I) TO THE COMPANY OR (II) TO A PERSON WHOM THE
SELLER REASONABLY BELIEVES IS A “QUALIFIED PURCHASER” (AS DEFINED IN SECTION
2(a)(51) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED), AND (B) THE HOLDER
WILL NOTIFY ANY PURCHASER OF ANY SECURITIES FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO IN (A) ABOVE.
THE SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN BLOCKS HAVING AN
AGGREGATE PRINCIPAL AMOUNT OF NOT LESS THAN $100,000. TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY ATTEMPTED TRANSFER OF SECURITIES, OR ANY INTEREST THEREIN,
IN A BLOCK HAVING AN AGGREGATE PRINCIPAL AMOUNT OF LESS THAN $100,000 AND
MULTIPLES OF $1,000 IN EXCESS THEREOF SHALL BE DEEMED TO BE VOID AND OF NO LEGAL
EFFECT WHATSOEVER. TO THE FULLEST EXTENT PERMITTED BY LAW, ANY SUCH PURPORTED
TRANSFEREE SHALL BE DEEMED NOT TO BE THE HOLDER OF SUCH SECURITIES FOR ANY
PURPOSE, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF PRINCIPAL OF OR INTEREST
ON SUCH SECURITIES, OR ANY INTEREST THEREIN, AND SUCH PURPORTED TRANSFEREE SHALL
BE DEEMED TO HAVE NO INTEREST WHATSOEVER IN SUCH SECURITIES.
THE HOLDER OF THIS SECURITY, OR ANY INTEREST THEREIN, BY ITS ACCEPTANCE HEREOF
OR THEREOF ALSO AGREES, REPRESENTS AND WARRANTS THAT IT IS NOT AN EMPLOYEE
BENEFIT, INDIVIDUAL RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO
TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY, AND NO PERSON

- 21 -



--------------------------------------------------------------------------------



 



INVESTING “PLAN ASSETS” OF ANY PLAN MAY ACQUIRE OR HOLD THIS SECURITY OR ANY
INTEREST THEREIN. ANY PURCHASER OR HOLDER OF THE SECURITIES OR ANY INTEREST
THEREIN WILL BE DEEMED TO HAVE REPRESENTED BY ITS PURCHASE AND HOLDING THEREOF
THAT IT IS NOT AN EMPLOYEE BENEFIT PLAN WITHIN THE MEANING OF SECTION 3(3) OF
ERISA, OR A PLAN TO WHICH SECTION 4975 OF THE CODE IS APPLICABLE, A TRUSTEE OR
OTHER PERSON ACTING ON BEHALF OF AN EMPLOYEE BENEFIT PLAN OR PLAN, OR ANY OTHER
PERSON OR ENTITY USING THE ASSETS OF ANY EMPLOYEE BENEFIT PLAN OR PLAN TO
FINANCE SUCH PURCHASE.”
     (b) The above legends shall not be removed from any Security unless there
is delivered to the Company satisfactory evidence, which may include an Opinion
of Counsel, as may be reasonably required to ensure that any future transfers
thereof may be made without restriction under or violation of the provisions of
the Securities Act and other applicable law. Upon provision of such satisfactory
evidence, the Company shall execute and deliver to the Trustee, and the Trustee
shall deliver, upon receipt of a Company Order directing it to do so, a Security
that does not bear the legend.
     SECTION 2.3. Form of Trustee’s Certificate of Authentication.
     The Trustee’s certificate of authentication shall be in substantially the
following form:
     This is one of the within mentioned Securities referred to in the
within-mentioned Indenture.
     Dated:

            WILMINGTON TRUST COMPANY, not in
its individual capacity, but solely as Trustee
      By:           Authorized signatory             

     SECTION 2.4. Temporary Securities.
     (a) Pending the preparation of definitive Securities, the Company may
execute, and upon Company Order the Trustee shall authenticate and deliver,
temporary Securities that are printed, lithographed, typewritten, mimeographed
or otherwise produced, in any denomination, substantially of the tenor of the
definitive Securities in lieu of which they are issued and with such appropriate
insertions, omissions, substitutions and other variations as the officers
executing such Securities may determine, as evidenced by their execution of such
Securities.
     (b) If temporary Securities are issued, the Company will cause definitive
Securities to be prepared without unreasonable delay. After the preparation of
definitive Securities, the

- 22 -



--------------------------------------------------------------------------------



 



temporary Securities shall be exchangeable for definitive Securities upon
surrender of the temporary Securities at the office or agency of the Company
designated for that purpose without charge to the Holder. Upon surrender for
cancellation of any one or more temporary Securities, the Company shall execute
and the Trustee shall authenticate and deliver in exchange therefor one or more
definitive Securities of any authorized denominations having the same Original
Issue Date and Stated Maturity and having the same terms as such temporary
Securities. Until so exchanged, the temporary Securities shall in all respects
be entitled to the same benefits under this Indenture as definitive Securities.
     SECTION 2.5. Definitive Securities.
     The Securities issued on the Original Issue Date shall be in definitive
form. The definitive Securities shall be printed, lithographed or engraved, or
produced by any combination of these methods, if required by any securities
exchange on which the Securities may be listed, on a steel engraved border or
steel engraved borders or may be produced in any other manner permitted by the
rules of any securities exchange on which the Securities may be listed, all as
determined by the officers executing such Securities, as evidenced by their
execution of such Securities.
ARTICLE III.
THE SECURITIES
     SECTION 3.1. Payment of Principal and Interest.
     (a) The unpaid principal amount of the Securities shall bear interest at
the Fixed Rate during the Modification Period and thereafter at a variable rate
of LIBOR plus 2.52% per annum until paid or duly provided for, such interest to
accrue from the Original Issue Date or from the most recent Interest Payment
Date on and to which interest has been paid or duly provided for, and any
overdue principal, premium, if any, and any overdue installment of interest
shall bear Additional Interest at the Fixed Rate during the Modification Period,
and thereafter at a variable rate of LIBOR plus 2.52% per annum, compounded
quarterly from the dates such amounts are due until they are paid or funds for
the payment thereof are made legally available for payment.
     (b) Interest and Additional Interest on any Security that is payable, and
is punctually paid or duly provided for, on any Interest Payment Date shall be
paid to the Person in whose name that Security (or one or more Predecessor
Securities) is registered at the close of business on the Regular Record Date
for such interest, except that interest and any Additional Interest payable on
the Stated Maturity (or any date of principal repayment upon early maturity) of
the principal of a Security or on a Redemption Date shall be paid to the Person
to whom principal is paid. The initial payment of interest on any Security that
is issued between a Regular Record Date and the related Interest Payment Date
shall be payable as provided in such Security.
     (c) Any interest on any Security that is due and payable, but is not timely
paid or duly provided for, on any Interest Payment Date for Securities (herein
called “Defaulted Interest”) shall forthwith cease to be payable to the
registered Holder on the relevant Regular Record Date

- 23 -



--------------------------------------------------------------------------------



 



by virtue of having been such Holder, and such Defaulted Interest may be paid by
the Company, at its election in each case, as provided in paragraph (i) or
(ii) below:
     (i) The Company may elect to make payment of any Defaulted Interest to the
Persons in whose names the Securities (or their respective Predecessor
Securities) are registered at the close of business on a special record date for
the payment of such Defaulted Interest (a “Special Record Date”), which shall be
fixed in the following manner. At least thirty (30) days prior to the date of
the proposed payment, the Company shall notify the Trustee in writing of the
amount of Defaulted Interest proposed to be paid on each Security and the date
of the proposed payment, and at the same time the Company shall deposit with the
Trustee an amount of money equal to the aggregate amount proposed to be paid in
respect of such Defaulted Interest or shall make arrangements satisfactory to
the Trustee for such deposit prior to the date of the proposed payment, such
money when deposited to be held in trust for the benefit of the Persons entitled
to such Defaulted Interest. Thereupon the Trustee shall fix a Special Record
Date for the payment of such Defaulted Interest, which shall be not more than
fifteen (15) days and not less than ten (10) days prior to the date of the
proposed payment and not less than ten (10) days after the receipt by the
Trustee of the notice of the proposed payment. The Trustee shall promptly notify
the Company of such Special Record Date and, in the name and at the expense of
the Company, shall cause notice of the proposed payment of such Defaulted
Interest and the Special Record Date therefor to be mailed, first class, postage
prepaid, to each Holder of a Security at the address of such Holder as it
appears in the Securities Register not less than ten (10) days prior to such
Special Record Date. Notice of the proposed payment of such Defaulted Interest
and the Special Record Date therefor having been so mailed, such Defaulted
Interest shall be paid to the Persons in whose names the Securities (or their
respective Predecessor Securities) are registered on such Special Record Date;
or
     (ii) The Company may make payment of any Defaulted Interest in any other
lawful manner not inconsistent with the requirements of any securities exchange
or automated quotation system on which the Securities may be listed, traded or
quoted and, upon such notice as may be required by such exchange or automated
quotation system (or by the Trustee if the Securities are not listed), if, after
notice given by the Company to the Trustee of the proposed payment pursuant to
this clause, such payment shall be deemed practicable by the Trustee.
     (d) Payments of interest on the Securities shall include interest accrued
to but excluding the respective Interest Payment Dates. During the Modification
Period, the amount of interest payable shall be computed on the basis of a
360-day year of twelve 30-day months and the amount payable for any partial
period shall be computed on the basis of the number of days elapsed in a 360-day
year of twelve 30-day months. Upon expiration of the Modification Period, the
amount of interest payable shall be computed on the basis of a 360-day year and
the actual number of days elapsed in the relevant Interest Period.
     (e) Payment of principal of, premium, if any, and interest on the
Securities shall be made in such coin or currency of the United States of
America as at the time of payment is legal tender for payment of public and
private debts. Payments of principal, premium, if any, and

- 24 -



--------------------------------------------------------------------------------



 



interest due at the Maturity of such Securities shall be made at the Place of
Payment upon surrender of such Securities to the Paying Agent and payments of
interest shall be made subject to such surrender where applicable, by wire
transfer at such place and to such account at a banking institution in the
United States as may be designated in writing to the Paying Agent at least ten
(10) Business Days prior to the date for payment by the Person entitled thereto
unless proper written transfer instructions have not been received by the
relevant record date, in which case such payments shall be made by check mailed
to the address of such Person as such address shall appear in the Security
Register.
     (f) The parties hereto acknowledge and agree that the Holders of the
Securities have certain rights to direct the Company to modify the Interest
Payment Dates and corresponding Redemption Date and Stated Maturity of the
Securities or a portion of the Securities pursuant to the Exchange Agreement. In
the event any such modifications are made to the Securities or a portion of the
Securities, appropriate changes to the form of Security set forth in Article II
hereof shall be made prior to the issuance and authentication of new or
replacement Securities. Any such modification of the Interest Payment Date and
corresponding Redemption Date and Stated Maturity with respect to any Securities
or tranche of Securities shall not require or be subject to the consent of the
Trustee. The Company shall promptly notify the Trustee of any such
modifications, which notice shall identify with particularity the necessary
changes to the form of security set forth in Article II. The Company agrees to
cooperate with all reasonable requests of the Trustee and the Holders in
connection with any of the foregoing, provided that no action requested of the
Company in connection with such cooperation shall materially increase the
obligations or materially decrease the rights of the Company pursuant to the
Securities.
     (g) The Company may, at its option from time to time, upon not less than
thirty (30) days prior written notice to the Trustee and the Holders, elect to
terminate the Modification Period.
     (h) Subject to the foregoing provisions of this Section 3.1, each Security
delivered under this Indenture upon transfer of or in exchange for or in lieu of
any other Security shall carry the rights to interest accrued and unpaid, and to
accrue, that were carried by such other Security.
     SECTION 3.2. Denominations.
     The Securities shall be in registered form without coupons and shall be
issuable in minimum denominations of $100,000 and any integral multiple of
$1,000 in excess thereof.
     SECTION 3.3. Execution, Authentication, Delivery and Dating.
     (a) At any time and from time to time after the execution and delivery of
this Indenture, the Company may deliver Securities in an aggregate principal
amount (including all then Outstanding Securities) not in excess of Two Million
Six Hundred Thirty-Two Thousand Dollars ($2,632,000) executed by the Company to
the Trustee for authentication, together with a Company Order for the
authentication and delivery of such Securities, and the Trustee in accordance
with the Company Order shall authenticate and deliver such Securities. In
authenticating such Securities, and accepting the additional responsibilities
under this Indenture

- 25 -



--------------------------------------------------------------------------------



 



in relation to such Securities, the Trustee shall be entitled to receive, and
shall be fully protected in relying upon:
     (i) a copy of any Board Resolution relating thereto; and
     (ii) an Opinion of Counsel stating that: (1) such Securities, when
authenticated and delivered by the Trustee and issued by the Company in the
manner and subject to any conditions specified in such Opinion of Counsel, will
constitute, and the Indenture constitutes, valid and legally binding obligations
of the Company, each enforceable in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles; (2) the Securities have been duly authorized
and executed by the Company and have been delivered to the Trustee for
authentication in accordance with this Indenture; (3) the Securities are not
required to be registered under the Securities Act; and (4) the Indenture is not
required to be qualified under the Trust Indenture Act.
     (b) The Securities shall be executed on behalf of the Company by its
Chairman of the Board, its Vice Chairman of the Board, its Chief Executive
Officer, its President or one of its Vice Presidents. The signature of any of
these officers on the Securities may be manual or facsimile. Securities bearing
the manual or facsimile signatures of individuals who were at any time the
proper officers of the Company shall bind the Company, notwithstanding that such
individuals or any of them have ceased to hold such offices prior to the
authentication and delivery of such Securities or did not hold such offices at
the date of such Securities.
     (c) No Security shall be entitled to any benefit under this Indenture or be
valid or obligatory for any purpose, unless there appears on such Security a
certificate of authentication substantially in the form provided for herein
executed by the Trustee by the manual signature of one of its authorized
signatories, and such certificate upon any Security shall be conclusive
evidence, and the only evidence, that such Security has been duly authenticated
and delivered hereunder. Notwithstanding the foregoing, if any Security shall
have been authenticated and delivered hereunder but never issued and sold by the
Company, and the Company shall deliver such Security to the Trustee for
cancellation as provided in Section 3.8, for all purposes of this Indenture such
Security shall be deemed never to have been authenticated and delivered
hereunder and shall never be entitled to the benefits of this Indenture.
     (d) Each Security shall be dated the date of its authentication.
     SECTION 3.4. Global Securities.
     (a) Upon the election of the Holder after the Original Issue Date, which
election need not be in writing, the Securities owned by such Holder shall be
issued in the form of one or more Global Securities registered in the name of
the Depositary or its nominee. Each Global Security issued under this Indenture
shall be registered in the name of the Depositary designated by the Company for
such Global Security or a nominee thereof and delivered to such Depositary or a
nominee thereof or custodian therefor, and each such Global Security shall
constitute a single Security for all purposes of this Indenture.

- 26 -



--------------------------------------------------------------------------------



 



     (b) Notwithstanding any other provision in this Indenture, no Global
Security may be exchanged in whole or in part for registered Securities, and no
transfer of a Global Security in whole or in part may be registered, in the name
of any Person other than the Depositary for such Global Security or a nominee
thereof unless (i) such Depositary advises the Trustee and the Company in
writing that such Depositary is no longer willing or able to properly discharge
its responsibilities as Depositary with respect to such Global Security, and no
qualified successor is appointed by the Company within ninety (90) days of
receipt by the Company of such notice, (ii) such Depositary ceases to be a
clearing agency registered under the Exchange Act and no successor is appointed
by the Company within ninety (90) days after obtaining knowledge of such event,
(iii) the Company executes and delivers to the Trustee a Company Order stating
that the Company elects to terminate the book-entry system through the
Depositary or (iv) an Event of Default shall have occurred and be continuing.
Upon the occurrence of any event specified in clause (i), (ii), (iii) or
(iv) above, the Trustee shall notify the Depositary and instruct the Depositary
to notify all owners of beneficial interests in such Global Security of the
occurrence of such event and of the availability of Securities to such owners of
beneficial interests requesting the same. The Trustee may conclusively rely, and
be protected in relying, upon the written identification of the owners of
beneficial interests furnished by the Depositary, and shall not be liable for
any delay resulting from a delay by the Depositary. Upon the issuance of such
Securities and the registration in the Securities Register of such Securities in
the names of the Holders of the beneficial interests therein, the Trustee shall
recognize such holders of beneficial interests as Holders.
     (c) If any Global Security is to be exchanged for other Securities or
canceled in part, or if another Security is to be exchanged in whole or in part
for a beneficial interest in any Global Security, then either (i) such Global
Security shall be so surrendered for exchange or cancellation as provided in
this Article III or (ii) the principal amount thereof shall be reduced or
increased by an amount equal to (x) the portion thereof to be so exchanged or
canceled, or (y) the principal amount of such other Security to be so exchanged
for a beneficial interest therein, as the case may be, by means of an
appropriate adjustment made on the records of the Securities Registrar,
whereupon the Trustee, in accordance with the Applicable Depositary Procedures,
shall instruct the Depositary or its authorized representative to make a
corresponding adjustment to its records. Upon any such surrender or adjustment
of a Global Security by the Depositary, accompanied by registration
instructions, the Company shall execute and the Trustee upon receipt of a
Company Order shall authenticate and deliver any Securities issuable in exchange
for such Global Security (or any portion thereof) in accordance with the
instructions of the Depositary. The Trustee shall not be liable for any delay in
delivery of such instructions and may conclusively rely on, and shall be fully
protected in relying on, such instructions.
     (d) Every Security authenticated and delivered upon registration of
transfer of, or in exchange for or in lieu of, a Global Security or any portion
thereof shall be authenticated and delivered in the form of, and shall be, a
Global Security, unless such Security is registered in the name of a Person
other than the Depositary for such Global Security or a nominee thereof.
     (e) Reserved.
     (f) The Depositary or its nominee, as the registered owner of a Global
Security, shall be the Holder of such Global Security for all purposes under
this Indenture and the Securities,

- 27 -



--------------------------------------------------------------------------------



 



and owners of beneficial interests in a Global Security shall hold such
interests pursuant to the Applicable Depositary Procedures. Accordingly, any
such owner’s beneficial interest in a Global Security shall be shown only on,
and the transfer of such interest shall be effected only through, records
maintained by the Depositary or its nominee or its Depositary Participants. The
Securities Registrar and the Trustee shall be entitled to deal with the
Depositary for all purposes of this Indenture relating to a Global Security
(including the payment of principal and interest thereon and the giving of
instructions or directions by owners of beneficial interests therein and the
giving of notices) as the sole Holder of the Security and shall have no
obligations to the owners of beneficial interests therein. Neither the Trustee
nor the Securities Registrar shall have any liability in respect of any
transfers effected by the Depositary.
     (g) The rights of owners of beneficial interests in a Global Security shall
be exercised only through the Depositary and shall be limited to those
established by law and agreements between such owners and the Depositary and/or
its Depositary Participants.
     (h) No holder of any beneficial interest in any Global Security held on its
behalf by a Depositary shall have any rights under this Indenture with respect
to such Global Security, and such Depositary may be treated by the Company, the
Guarantor, the Trustee and any agent of the Company, the Guarantor or the
Trustee as the owner of such Global Security for all purposes whatsoever. None
of the Company, the Guarantor, the Trustee nor any agent of the Company, the
Guarantor or the Trustee will have any responsibility or liability for any
aspect of the records relating to or payments made on account of beneficial
ownership interests of a Global Security or maintaining, supervising or
reviewing any records relating to such beneficial ownership interests.
Notwithstanding the foregoing, nothing herein shall prevent the Company, the
Guarantor, the Trustee or any agent of the Company, the Guarantor or the Trustee
from giving effect to any written certification, proxy or other authorization
furnished by a Depositary or impair, as between a Depositary and such holders of
beneficial interests, the operation of customary practices governing the
exercise of the rights of the Depositary (or its nominee) as Holder of any
Security.
     SECTION 3.5. Registration, Transfer and Exchange Generally.
     (a) The Trustee shall cause to be kept at the Corporate Trust Office a
register (the “Securities Register”) in which the registrar and transfer agent
with respect to the Securities (the “Securities Registrar”), subject to such
reasonable regulations as it may prescribe, shall provide for the registration
of Securities and of transfers and exchanges of Securities. The Trustee shall at
all times also be the Securities Registrar. The provisions of Article VI shall
apply to the Trustee in its role as Securities Registrar.
     (b) Subject to compliance with Section 2.2(b), upon surrender for
registration of transfer of any Security at the offices or agencies of the
Company designated for that purpose the Company shall execute, and the Trustee
upon receipt of a Company Order shall authenticate and deliver, in the name of
the designated transferee or transferees, one or more new Securities of any
authorized denominations of like tenor and aggregate principal amount.
     (c) At the option of the Holder, Securities may be exchanged for other
Securities of any authorized denominations, of like tenor and aggregate
principal amount, upon surrender of

- 28 -



--------------------------------------------------------------------------------



 



the Securities to be exchanged at such office or agency. Whenever any Securities
are so surrendered for exchange, the Company shall execute, and the Trustee upon
receipt of a Company Order shall authenticate and deliver, the Securities that
the Holder making the exchange is entitled to receive.
     (d) All Securities issued upon any transfer or exchange of Securities shall
be the valid obligations of the Company, evidencing the same debt, and entitled
to the same benefits under this Indenture, as the Securities surrendered upon
such transfer or exchange.
     (e) Every Security presented or surrendered for transfer or exchange shall
(if so required by the Company or the Trustee) be duly endorsed, or be
accompanied by a written instrument of transfer in form satisfactory to the
Company and the Securities Registrar, duly executed by the Holder thereof or
such Holder’s attorney duly authorized in writing.
     (f) No service charge shall be made to a Holder for any transfer or
exchange of Securities, but the Company may require payment of a sum sufficient
to cover any tax or other governmental charge that may be imposed in connection
with any transfer or exchange of Securities.
     (g) Neither the Company nor the Trustee shall be required pursuant to the
provisions of this Section 3.5 (g): (i) to issue, register the transfer of or
exchange any Security during a period beginning at the opening of business
fifteen (15) days before the day of selection for redemption of Securities
pursuant to Article XI and ending at the close of business on the day of mailing
of the notice of redemption or (ii) to register the transfer of or exchange any
Security so selected for redemption in whole or in part, except, in the case of
any such Security to be redeemed in part, any portion thereof not to be
redeemed.
     (h) The Company shall designate an office or offices or agency or agencies
where Securities may be surrendered for registration or transfer or exchange.
The Company initially designates the Corporate Trust Office as its office and
agency for such purposes. The Company shall give prompt written notice to the
Trustee and to the Holders of any change in the location of any such office or
agency.
     (i) The Securities may only be transferred to the Company or a “Qualified
Purchaser” as such term is defined in Section 2(a)(51) of the Investment Company
Act.
     (j) Neither the Trustee nor the Securities Registrar shall be responsible
for ascertaining whether any transfer hereunder complies with the registration
provisions of or any exemptions from the Securities Act, applicable state
securities laws or the applicable laws of any other jurisdiction, ERISA, the
United States Internal Revenue Code of 1986, as amended, or the Investment
Company Act; provided, that if a certificate is specifically required by the
express terms of this Section 3.5 to be delivered to the Trustee or the
Securities Registrar by a Holder or transferee of a Security, the Trustee and
the Securities Registrar shall be under a duty to receive and examine the same
to determine whether or not the certificate substantially conforms on its face
to the requirements of this Indenture and shall promptly notify the party
delivering the same if such certificate does not comply with such terms.
     SECTION 3.6. Mutilated, Destroyed, Lost and Stolen Securities.

- 29 -



--------------------------------------------------------------------------------



 



     (a) If any mutilated Security is surrendered to the Trustee together with
such security or indemnity as may be required by the Trustee to save the Company
and the Trustee harmless, the Company shall execute and the Trustee upon receipt
of a Company Order shall authenticate and deliver in exchange therefor a new
Security of like tenor and aggregate principal amount and bearing a number not
contemporaneously outstanding.
     (b) If there shall be delivered to the Trustee (i) evidence to its
satisfaction of the destruction, loss or theft of any Security and (ii) such
security or indemnity as may be required by it to save each of the Company and
the Trustee harmless, then, in the absence of notice to the Company or the
Trustee that such Security has been acquired by a bona fide purchaser, the
Company shall execute and upon its receipt of a Company Order written request
the Trustee shall authenticate and deliver, in lieu of any such destroyed, lost
or stolen Security, a new Security of like tenor and aggregate principal amount
as such destroyed, lost or stolen Security, and bearing a number not
contemporaneously outstanding.
     (c) If any such mutilated, destroyed, lost or stolen Security has become or
is about to become due and payable, the Company in its discretion may, instead
of issuing a new Security, pay such Security.
     (d) Upon the issuance of any new Security under this Section 3.6, the
Company may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.
     (e) Every new Security issued pursuant to this Section 3.6 in lieu of any
mutilated, destroyed, lost or stolen Security shall constitute an original
additional contractual obligation of the Company, whether or not the mutilated,
destroyed, lost or stolen Security shall be at any time enforceable by anyone,
and shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Securities duly issued hereunder.
     (f) The provisions of this Section 3.6 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
or payment of mutilated, destroyed, lost or stolen Securities.
     SECTION 3.7. Persons Deemed Owners.
     The Company, the Guarantor, the Trustee and any agent of the Company, the
Guarantor or the Trustee shall treat the Person in whose name any Security is
registered as the owner of such Security for the purpose of receiving payment of
principal of and any interest on such Security and for all other purposes
whatsoever, and neither the Company, the Guarantor, the Trustee nor any agent of
the Company, the Guarantor or the Trustee shall be affected by notice to the
contrary.
     SECTION 3.8. Cancellation.
     All Securities surrendered for payment, redemption, transfer or exchange
shall, if surrendered to any Person other than the Trustee, be delivered to the
Trustee, and any such Securities and Securities surrendered directly to the
Trustee for any such purpose shall be

- 30 -



--------------------------------------------------------------------------------



 



promptly canceled by it. The Company may at any time deliver to the Trustee for
cancellation any Securities previously authenticated and delivered hereunder
that the Company may have acquired in any manner whatsoever, and all Securities
so delivered shall be promptly canceled by the Trustee. No Securities shall be
authenticated in lieu of or in exchange for any Securities canceled as provided
in this Section 3.8, except as expressly permitted by this Indenture. All
canceled Securities shall be retained or disposed of by the Trustee in
accordance with its customary practices and the Trustee shall deliver to the
Company a certificate of such disposition.
     SECTION 3.9. Reserved.
     SECTION 3.10. Reserved.
     SECTION 3.11. Agreed Tax Treatment.
     (a) Each Security issued hereunder shall provide that the Company and, by
its acceptance or acquisition of a Security or a beneficial interest therein,
the Holder of, and any Person that acquires a direct or indirect beneficial
interest in, such Security, intend and agree, unless otherwise required by law,
to treat such Security as indebtedness of the Company for United States Federal,
state and local and foreign tax purposes. The provisions of this Indenture shall
be interpreted to further this intention and agreement of the parties.
     (b) Intentionally Omitted.
     (c) The Company shall pay to the relevant taxing authority in accordance
with applicable law, and indemnify and hold the Holders harmless from, any
present or future stamp, documentary, excise, property or similar taxes, charges
or levies that arise from any payment made hereunder or under the Securities or
from the execution, delivery or registration of, performance under, or otherwise
with respect to, this Indenture or the Securities (hereinafter referred to as
“Other Taxes”).
     (d) The Company shall indemnify each Holder for and hold each Holder
harmless against the full amount of Other Taxes, and for the full amount of
Other Taxes of any kind imposed by any jurisdiction on amounts payable under
this Section 3.11, imposed on or paid by any such Holder and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto. This indemnification shall be made within thirty
(30) days from the date any such Holder makes written demand therefor.
     (e) Intentionally Omitted.
     SECTION 3.12. CUSIP Numbers.
     The Company in issuing the Securities may use “CUSIP” numbers (if then
generally in use), and, if so, the Trustee shall use “CUSIP” numbers in notices
of redemption and other similar or related materials as a convenience to
Holders; provided, that any such notice or other materials may state that no
representation is made as to the correctness of such numbers either as printed
on the Securities or as contained in any notice of redemption or other materials
and that reliance may be placed only on the other identification numbers printed
on the Securities, and any such redemption shall not be affected by any defect
in or omission of such numbers.

- 31 -



--------------------------------------------------------------------------------



 



ARTICLE IV.
SATISFACTION AND DISCHARGE
     SECTION 4.1. Satisfaction and Discharge of Indenture.
     This Indenture shall, upon Company Request, cease to be of further effect
(except as to any surviving rights of registration of transfer or exchange of
Securities herein expressly provided for and as otherwise provided in this
Section 4.1) and the Trustee, on demand of and at the expense of the Company,
shall execute proper instruments acknowledging satisfaction and discharge of
this Indenture, when
     (a) either
     (i) all Securities theretofore authenticated and delivered (other than
(A) Securities that have been mutilated, destroyed, lost or stolen and that have
been replaced or paid as provided in Section 3.6 and (B) Securities for whose
payment money has theretofore been deposited in trust or segregated and held in
trust by the Company and thereafter repaid to the Company or discharged from
such trust as provided in Section 10.2) have been delivered to the Trustee for
cancellation; or
     (ii) all such Securities not theretofore delivered to the Trustee for
cancellation
     (A) have become due and payable, or
     (B) will become due and payable at their Stated Maturity within one year of
the date of deposit, or
     (C) are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Company,
and the Company, in the case of subclause (ii)(A), (B) or (C) above, has
deposited or caused to be deposited with the Trustee as trust funds in trust for
such purpose (x) an amount in the currency or currencies in which the Securities
are payable, (y) Government Obligations which through the scheduled payment of
principal and interest in respect thereof in accordance with their terms will
provide, not later than the due date of any payment, money in an amount or (z) a
combination thereof, in each case sufficient, in the opinion of a nationally
recognized firm of independent public accountants expressed in a written
certification thereof delivered to the Trustee, to pay and discharge the entire
indebtedness on such Securities not theretofore delivered to the Trustee for
cancellation, for principal and any premium and interest (including any
Additional Interest) to the date of such deposit (in the case of Securities that
have become due and payable) or to the Stated Maturity (or any date of principal
repayment upon early maturity) or Redemption Date, as the case may be;
     (b) the Company has paid or caused to be paid all other sums payable
hereunder by the Company; and

- 32 -



--------------------------------------------------------------------------------



 



     (c) the Company has delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel each stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture have been
complied with.
     Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Company to the Trustee under Section 6.6, the obligations of
the Company to any Authenticating Agent under Section 6.11 and, if money shall
have been deposited with the Trustee pursuant to subclause (a)(ii) of this
Section 4.1, the obligations of the Trustee under Section 4.2 and
Section 10.2(e) shall survive.
     SECTION 4.2. Application of Trust Money.
     Subject to the provisions of Section 10.2(e), all money deposited with the
Trustee pursuant to Section 4.1 shall be held in trust and applied by the
Trustee, in accordance with the provisions of the Securities and this Indenture,
to the payment in accordance with Section 3.1, either directly or through any
Paying Agent as the Trustee may determine, to the Persons entitled thereto, of
the principal and any premium and interest (including any Additional Interest)
for the payment of which such money or obligations have been deposited with or
received by the Trustee. Moneys held by the Trustee under this Section 4.2 shall
not be subject to the claims of holders of Senior Debt under Article XII.
ARTICLE V.
Remedies
     SECTION 5.1. Events of Default.
     “Event of Default” means, wherever used herein with respect to the
Securities, any one of the following events (whatever the reason for such Event
of Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):
     (a) default in the payment of any interest upon any Security, including any
Additional Interest in respect thereof, when it becomes due and payable, and
continuance of such default for a period of thirty (30) days; provided, however,
that during the Modification Period, such thirty (30) day period shall be
reduced to fifteen (15) Business Days;
     (b) default in the payment of the principal of or any premium on any
Security at its Maturity;
     (c) except as otherwise set forth in this Section 5.1, default in the
performance, or breach, of any covenant or warranty of the Company or Guarantor
in this Indenture and continuance of such default or breach for a period of
thirty (30) days after there has been given, by registered or certified mail, to
the Company and the Guarantor by the Trustee or to the Company, the Guarantor
and the Trustee by the Holders of at least twenty-five percent (25%) in
aggregate principal amount of the Outstanding Securities a written notice
specifying such default

- 33 -



--------------------------------------------------------------------------------



 



or breach and requiring it to be remedied and stating that such notice is a
“Notice of Default” hereunder;
     (d) the entry by a court having jurisdiction in the premises of a decree or
order adjudging the Company or the Guarantor a bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Company or the Guarantor under
any applicable Federal or state bankruptcy, insolvency, reorganization or other
similar law, or appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or the Guarantor or of any
substantial part of its property, or ordering the winding up or liquidation of
its affairs, and the continuance of any such decree or order for relief or any
such other decree or order unstayed and in effect for a period of sixty
(60) consecutive days;
     (e) the institution by the Company or the Guarantor of proceedings to be
adjudicated a bankrupt or insolvent, or the consent by the Company or the
Guarantor to the institution of bankruptcy or insolvency proceedings against it,
or the filing by the Company or the Guarantor of a petition or answer or consent
seeking reorganization or relief under any applicable Federal or state
bankruptcy, insolvency, reorganization or other similar law, or the consent by
it to the filing of such petition or to the appointment of or taking possession
by a custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or of any substantial part of its property or
the Guarantor or of any substantial part of its property, or the making by the
Company or the Guarantor of an assignment for the benefit of creditors, or the
admission by the Company or the Guarantor in writing of its inability to pay its
debts generally as they become due and its willingness to be adjudicated a
bankrupt or insolvent, or the taking of corporate action by the Company or the
Guarantor in furtherance of any such action;
     (f) subject to the limitations contained in Section 5.16, any Event of
Default (as defined in the applicable Original Kodiak Indentures) under any of
the Original Kodiak Indentures;
     (g) default in the performance or breach of any covenant or warranty of the
Company set forth in Section 10.9 (Inspections), and the continuance of such
default or breach for a period of ten (10) days;
     (h) any Event of Default under any of the Taberna Indenture I, Taberna
Indenture II, Attentus Indenture I, or Kodiak/Attentus Indenture III;
     (i) intentionally omitted;
     (j) except as otherwise set forth in this Section 5.1, default in the
performance, or breach, of any representation, covenant or warranty of the
Company or Guarantor in the Exchange Agreement that has a material adverse
effect on the Company’s ability to make payments on the Securities or the
Guarantor’s ability to make payments required hereunder, or that has a material
adverse effect on the value of the Securities, and the continuance of any such
default or breach for a period of thirty (30) days after either (i) the
Company’s or Guarantor’s discovery thereof and failure to cure or remedy same
within such time period, or (ii) after there has been given, by registered or
certified mail, to the Company by the Trustee or to the Company

- 34 -



--------------------------------------------------------------------------------



 



and the Trustee by the Holders of at least twenty-five percent (25%) in
aggregate principal amount of the Outstanding Securities a written notice
specifying such default or breach and requiring it to be remedied and stating
that such notice is a “Notice of Default” hereunder; or
     (k) the Guarantee shall cease to be in full force and effect or the
Guarantor shall, in writing to the Trustee, to a Holder or a holder of the
Preferred Securities or to any governmental agency or regulatory authority, deny
or disaffirm its obligations under the Guarantee.
     SECTION 5.2. Acceleration of Maturity; Rescission and Annulment.
     (a) If an Event of Default occurs and is continuing, then and in every such
case the Trustee or the Holders of not less than twenty-five percent (25%) in
aggregate principal amount of the Outstanding Securities may declare the
principal amount of all the Securities to be due and payable immediately, by a
notice in writing to the Company and the Guarantor (and to the Trustee if given
by Holders), and upon any such declaration the principal amount of and the
accrued interest (including any Additional Interest) on all the Securities shall
become immediately due and payable.
     (b) At any time after such a declaration of acceleration with respect to
Securities has been made and before a judgment or decree for payment of the
money due has been obtained by the Trustee as hereinafter provided in this
Article V, the Holders of a majority in aggregate principal amount of the
Outstanding Securities, by written notice to the Trustee, may rescind and annul
such declaration and its consequences if:
     (i) the Company or the Guarantor has paid or deposited with the Trustee a
sum sufficient to pay:
     (A) all overdue installments of interest on all Securities,
     (B) any accrued Additional Interest on all Securities,
     (C) the principal of and any premium on any Securities that have become due
otherwise than by such declaration of acceleration and interest (including any
Additional Interest) thereon at the rate borne by the Securities, and
     (D) all sums paid or advanced by the Trustee hereunder and the reasonable
compensation, expenses, disbursements and advances of the Trustee and its agents
and counsel; and
     (ii) all Events of Default with respect to Securities, other than the
non-payment of the principal of Securities that has become due solely by such
acceleration, have been cured or waived as provided in Section 5.13;
     No such rescission shall affect any subsequent default or impair any right
consequent thereon.

- 35 -



--------------------------------------------------------------------------------



 



     SECTION 5.3. Collection of Indebtedness and Suits for Enforcement by
Trustee.
     (a) Each of the Company and the Guarantor covenants that if:
     (i) default is made in the payment of any installment of interest
(including any Additional Interest) on any Security when such interest becomes
due and payable and such default continues for a period of thirty (30) days,
provided, however, that during the Modification Period, such thirty (30) day
period shall be reduced to fifteen (15) Business Days, or
     (ii) default is made in the payment of the principal of and any premium on
any Security at the Maturity thereof,
     the Company and the Guarantor will, upon demand of the Trustee, pay to the
Trustee, for the benefit of the Holders of such Securities, the whole amount
then due and payable on such Securities for principal and any premium and
interest (including any Additional Interest) and, in addition thereto, all
amounts owing the Trustee under Section 6.6.
     (b) If the Company or the Guarantor fails to pay such amounts forthwith
upon such demand, the Trustee, in its own name and as trustee of an express
trust, may institute a judicial proceeding for the collection of the sums so due
and unpaid, and may prosecute such proceeding to judgment or final decree, and
may enforce the same against the Company, the Guarantor or any other obligor
upon such Securities and collect the moneys adjudged or decreed to be payable in
the manner provided by law out of the property of the Company, the Guarantor or
any other obligor upon the Securities, wherever situated.
     (c) If an Event of Default with respect to Securities occurs and is
continuing, the Trustee may in its discretion proceed to protect and enforce its
rights and the rights of the Holders of Securities by such appropriate judicial
proceedings as the Trustee shall deem most effectual to protect and enforce any
such rights, whether for the specific enforcement of any covenant or agreement
in this Indenture or in aid of the exercise of any power granted herein, or to
enforce any other proper remedy.
     SECTION 5.4. Trustee May File Proofs of Claim.
     In case of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or similar judicial
proceeding relative to the Company or the Guarantor (or any other obligor upon
the Securities), its property or its creditors, the Trustee shall be entitled
and empowered, by intervention in such proceeding or otherwise, to take any and
all actions authorized hereunder in order to have claims of the Holders and the
Trustee allowed in any such proceeding. In particular, the Trustee shall be
authorized to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Holder to make such
payments to the Trustee and, in the event that the Trustee shall consent to the
making of such payments directly to the Holders, to first pay to the Trustee any
amount due it for the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, and

- 36 -



--------------------------------------------------------------------------------



 



any other amounts owing the Trustee, any predecessor Trustee and other Persons
under Section 6.6.
     SECTION 5.5. Trustee May Enforce Claim Without Possession of Securities.
     All rights of action and claims under this Indenture or the Securities may
be prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, subject to
Article XII and after provision for the payment of all the amounts owing the
Trustee, any predecessor Trustee and other Persons under Section 6.6, be for the
ratable benefit of the Holders of the Securities in respect of which such
judgment has been recovered.
     SECTION 5.6. Application of Money Collected.
     Any money or property collected or to be applied by the Trustee with
respect to the Securities pursuant to this Article V shall be applied in the
following order, at the date or dates fixed by the Trustee and, in case of the
distribution of such money or property on account of principal or any premium or
interest (including any Additional Interest), upon presentation of the
Securities and the notation thereon of the payment if only partially paid and
upon surrender thereof if fully paid:
     FIRST: To the payment of all amounts due the Trustee, any predecessor
Trustee and other Persons under Section 6.6;
     SECOND: To the payment of all Senior Debt of the Company if and to the
extent required by Article XII;
     THIRD: Subject to Article XII, to the payment of the amounts then due and
unpaid upon the Securities for principal and any premium and interest (including
any Additional Interest) in respect of which or for the benefit of which such
money has been collected, ratably, without preference or priority of any kind,
according to the amounts due and payable on the Securities for principal and any
premium and interest (including any Additional Interest), respectively; and
     FOURTH: The balance, if any, to the Person or Persons entitled thereto.
     SECTION 5.7. Limitation on Suits.
     Subject to Section 5.8, no Holder of any Securities shall have any right to
institute any proceeding, judicial or otherwise, with respect to this Indenture
or for the appointment of a custodian, receiver, assignee, trustee, liquidator,
sequestrator (or other similar official) or for any other remedy hereunder,
unless:
     (a) such Holder has previously given written notice to the Trustee of a
continuing Event of Default with respect to the Securities;

- 37 -



--------------------------------------------------------------------------------



 



     (b) the Holders of not less than a majority in aggregate principal amount
of the Outstanding Securities shall have made written request to the Trustee to
institute proceedings in respect of such Event of Default in its own name as
Trustee hereunder;
     (c) such Holder or Holders have offered to the Trustee reasonable indemnity
against the costs, expenses and liabilities to be incurred in compliance with
such request;
     (d) the Trustee after its receipt of such notice, request and offer of
indemnity has failed to institute any such proceeding for sixty (60) days; and
     (e) no direction inconsistent with such written request has been given to
the Trustee during such sixty (60)-day period by the Holders of a majority in
aggregate principal amount of the Outstanding Securities;
     it being understood and intended that no one or more of such Holders shall
have any right in any manner whatever by virtue of, or by availing itself of,
any provision of this Indenture to affect, disturb or prejudice the rights of
any other Holders of Securities, or to obtain or to seek to obtain priority or
preference over any other of such Holders or to enforce any right under this
Indenture, except in the manner herein provided and for the equal and ratable
benefit of all such Holders.
     SECTION 5.8. Unconditional Right of Holders to Receive Principal, Premium,
if any, and Interest.
     Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right, which is absolute and unconditional, to receive
payment of the principal of and any premium on such Security at its Maturity and
payment of interest (including any Additional Interest) on such Security when
due and payable and to institute suit for the enforcement of any such payment,
and such right shall not be impaired without the consent of such Holder.
     SECTION 5.9. Restoration of Rights and Remedies.
     If the Trustee or any Holder has instituted any proceeding to enforce any
right or remedy under this Indenture and such proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee or
such Holder, then and in every such case the Company, the Guarantor, the Trustee
and such Holders shall, subject to any determination in such proceeding, be
restored severally and respectively to their former positions hereunder, and
thereafter all rights and remedies of the Trustee and such Holder shall continue
as though no such proceeding had been instituted.
     SECTION 5.10. Rights and Remedies Cumulative.
     Except as otherwise provided in Section 3.6(f), no right or remedy herein
conferred upon or reserved to the Trustee or the Holders is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

- 38 -



--------------------------------------------------------------------------------



 



     SECTION 5.11. Delay or Omission Not Waiver.
     No delay or omission of the Trustee or any Holder of any Securities to
exercise any right or remedy accruing upon any Event of Default shall impair any
such right or remedy or constitute a waiver of any such Event of Default or an
acquiescence therein. Every right and remedy given by this Article V or by law
to the Trustee or to the Holders may be exercised from time to time, and as
often as may be deemed expedient, by the Trustee or the Holders, as the case may
be.
     SECTION 5.12. Control by Holders.
     The Holders of not less than a majority in aggregate principal amount of
the Outstanding Securities shall have the right to direct the time, method and
place of conducting any proceeding for any remedy available to the Trustee or
exercising any trust or power conferred on the Trustee; provided, that:
     (a) such direction shall not be in conflict with any rule of law or with
this Indenture,
     (b) the Trustee may take any other action deemed proper by the Trustee that
is not inconsistent with such direction, and
     (c) subject to the provisions of Section 6.2, the Trustee shall have the
right to decline to follow such direction if a Responsible Officer or Officers
of the Trustee shall, in good faith, reasonably determine that the proceeding so
directed would be unjustly prejudicial to the Holders not joining in any such
direction or would involve the Trustee in personal liability.
     SECTION 5.13. Waiver of Past Defaults.
     (a) The Holders of not less than a majority in aggregate principal amount
of the Outstanding Securities may waive any past Event of Default hereunder and
its consequences except an Event of Default:
     (i) in the payment of the principal of or any premium or interest
(including any Additional Interest) on any Outstanding Security (unless such
Event of Default has been cured and the Company or the Guarantor has paid to or
deposited with the Trustee a sum sufficient to pay all installments of interest
(including any Additional Interest) due and past due and all principal of and
any premium on all Securities due otherwise than by acceleration), or
     (ii) in respect of a covenant or provision hereof that under Article IX
cannot be modified or amended without the consent of each Holder of any
Outstanding Security.
     (b) Any such waiver shall be deemed to be on behalf of the Holders of all
the Outstanding Securities.
     (c) Upon any such waiver, such Event of Default shall cease to exist and
any Event of Default arising therefrom shall be deemed to have been cured for
every purpose of this

- 39 -



--------------------------------------------------------------------------------



 



Indenture; but no such waiver shall extend to any subsequent or other Event of
Default or impair any right consequent thereon.
     SECTION 5.14. Undertaking for Costs.
     All parties to this Indenture agree, and each Holder of any Security by his
or her acceptance thereof shall be deemed to have agreed, that any court may in
its discretion require, in any suit for the enforcement of any right or remedy
under this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees and
expenses, against any party litigant in such suit, having due regard to the
merits and good faith of the claims or defenses made by such party litigant; but
the provisions of this Section 5.14 shall not apply to any suit instituted by
the Trustee, to any suit instituted by any Holder, or group of Holders, holding
in the aggregate more than ten percent (10%) in aggregate principal amount of
the Outstanding Securities, or to any suit instituted by any Holder for the
enforcement of the payment of the principal of or any premium on the Security
after the Stated Maturity or any interest (including any Additional Interest) on
any Security after it is due and payable.
     SECTION 5.15. Waiver of Usury, Stay or Extension Laws.
     Each of the Company and the Guarantor covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, or plead, or in any
manner whatsoever claim or take the benefit or advantage of, any usury, stay or
extension law wherever enacted, now or at any time hereafter in force, which may
affect the covenants or the performance of this Indenture; and each of the
Company and the Guarantor (to the extent that it may lawfully do so) hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not hinder, delay or impede the execution of any power herein granted to
the Trustee, but will suffer and permit the execution of every such power as
though no such law had been enacted.
     SECTION 5.16. Original Kodiak Indentures Events of Default.
     Notwithstanding anything to the contrary contained in Section 5.1(f), the
Company shall not be deemed to be in default as a result of any payment default
under that certain (a) Junior Subordinated Indenture, dated April 6, 2005 (as
amended), by and among the Company, Arbor Realty Trust, Inc., as guarantor, and
Wilmington Trust Company, as trustee and (b) Junior Subordinated Indenture,
dated June 2, 2006, by and among the Company, Arbor Realty Trust, Inc., as
guarantor, and Wilmington Trust Company, as trustee (the indentures described in
(a) and (b) hereof, together with any operative documents executed in connection
therewith, collectively, the "Original Kodiak Indentures”); provided, however,
that at such time as such Kodiak Indentures are terminated or all of the
original preferred securities issued thereunder are exchanged by the holders
thereof with the Company or any of its Affiliates for notes, debt, equity
interests or other securities, this Section 5.16 shall be void and of no further
force and effect.

- 40 -



--------------------------------------------------------------------------------



 



ARTICLE VI.
The Trustee
     SECTION 6.1. Corporate Trustee Required.
     There shall at all times be a Trustee hereunder with respect to the
Securities. The Trustee shall be a corporation or national banking association
organized and doing business under the laws of the United States or of any state
thereof, authorized to exercise corporate trust powers, having a combined
capital and surplus of at least $50,000,000, subject to supervision or
examination by Federal or state authority and having an office within the United
States. If such entity publishes reports of condition at least annually,
pursuant to law or to the requirements of such supervising or examining
authority, then, for the purposes of this Section 6.1, the combined capital and
surplus of such entity shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time
the Trustee shall cease to be eligible in accordance with the provisions of this
Section 6.1, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article VI.
     SECTION 6.2. Certain Duties and Responsibilities.
     (a) Except during the continuance of an Event of Default:
     (i) the Trustee undertakes to perform such duties and only such duties as
are specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and
     (ii) in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture; provided, that in the case of
any such certificates or opinions that by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall be under a duty to
examine the same to determine whether or not they substantially conform on their
face to the requirements of this Indenture.
     (b) If an Event of Default known to the Trustee has occurred and is
continuing, the Trustee shall, prior to the receipt of directions, if any, from
the Holders of at least a majority in aggregate principal amount of the
Outstanding Securities, exercise such of the rights and powers vested in it by
this Indenture, and use the same degree of care and skill in its exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.
     (c) Notwithstanding the foregoing, no provision of this Indenture shall
require the Trustee to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it. Whether or not therein expressly
so provided, every provision of this Indenture relating to the conduct or
affecting the liability of or affording protection to the Trustee shall be
subject to the provisions of this Section 6.2. To the

- 41 -



--------------------------------------------------------------------------------



 



extent that, at law or in equity, the Trustee has duties and liabilities
relating to the Holders, the Trustee shall not be liable to any Holder for the
Trustee’s good faith reliance on the provisions of this Indenture. The
provisions of this Indenture, to the extent that they restrict the duties and
liabilities of the Trustee otherwise existing at law or in equity, are agreed by
the Company and the Holders to replace such other duties and liabilities of the
Trustee.
     (d) No provisions of this Indenture shall be construed to relieve the
Trustee from liability with respect to matters that are within the authority of
the Trustee under this Indenture for its own negligent action, negligent failure
to act or willful misconduct, except that:
     (i) the Trustee shall not be liable for any error or judgment made in good
faith by an authorized officer of the Trustee, unless it shall be proved that
the Trustee was negligent in ascertaining the pertinent facts;
     (ii) the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Holders of at least a majority in aggregate principal amount of the Outstanding
Securities;
     (iii) the Trustee shall be under no liability for interest on any money
received by it hereunder except as otherwise agreed in writing with the Company
and money held by the Trustee in trust hereunder need not be segregated from
other funds except to the extent required by law; and
     (iv) the Trustee shall not be liable for the failure to take any action
with respect to any Event of Default described in (A) Section 5.1(j) or
(B) Section 5.1(h), unless and until there has been given to the Trustee and the
Company by the Holders of at least twenty-five percent (25%) in aggregate
principal amount of the Outstanding Securities a written notice specifying such
default or breach and requiring it to be remedied and stating that such notice
is a “Notice of Default” hereunder.
     SECTION 6.3. Notice of Defaults.
     Within thirty (30) days after the occurrence of any default actually known
to the Trustee, the Trustee shall give the Holders notice of such default unless
such default shall have been cured or waived; provided, that except in the case
of a default in the payment of the principal of or any premium or interest on
any Securities, the Trustee shall be fully protected in withholding the notice
if and so long as the board of directors, the executive committee or a trust
committee of directors and/or Responsible Officers of the Trustee in good faith
determines that withholding the notice is in the interest of Holders of
Securities. For the purpose of this Section 6.3, the term “default” means any
event which is, or after notice or lapse of time or both would become, an Event
of Default.
     SECTION 6.4. Certain Rights of Trustee.
     Subject to the provisions of Section 6.2:
     (a) the Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting in good faith and in accordance with the terms
hereof upon any resolution,

- 42 -



--------------------------------------------------------------------------------



 



certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note or other paper or document believed by it
to be genuine and to have been signed or presented by the proper party or
parties;
     (b) if (i) in performing its duties under this Indenture the Trustee is
required to decide between alternative courses of action, (ii) in construing any
of the provisions of this Indenture the Trustee finds ambiguous or inconsistent
with any other provisions contained herein or (iii) the Trustee is unsure of the
application of any provision of this Indenture, then, except as to any matter as
to which the Holders are entitled to decide under the terms of this Indenture,
the Trustee shall deliver a notice to the Company requesting the Company’s
written instruction as to the course of action to be taken and the Trustee shall
take such action, or refrain from taking such action, as the Trustee shall be
instructed in writing to take, or to refrain from taking, by the Company;
provided, that if the Trustee does not receive such instructions from the
Company within ten Business Days after it has delivered such notice or such
reasonably shorter period of time set forth in such notice the Trustee may, but
shall be under no duty to, take such action, or refrain from taking such action,
as the Trustee shall deem advisable and in the best interests of the Holders, in
which event the Trustee shall have no liability except for its own negligence,
bad faith or willful misconduct;
     (c) any request or direction of the Company shall be sufficiently evidenced
by a Company Request or Company Order and any resolution of the Board of
Directors may be sufficiently evidenced by a Board Resolution;
     (d) the Trustee may consult with counsel (which counsel may be counsel to
the Trustee, the Company, the Guarantor or any of their Affiliates, and may
include any of its employees) and the advice of such counsel or any Opinion of
Counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it hereunder in good faith and in
reliance thereon;
     (e) the Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request or direction of any of
the Holders pursuant to this Indenture, unless such Holders shall have offered
to the Trustee security or indemnity reasonably satisfactory to it against the
costs, expenses (including reasonable attorneys’ fees and expenses) and
liabilities that might be incurred by it in compliance with such request or
direction, including reasonable advances as may be requested by the Trustee;
     (f) the Trustee shall not be bound to make any investigation into the facts
or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, indenture,
note or other paper or document, but the Trustee in its discretion may make such
inquiry or investigation into such facts or matters as it may see fit, and, if
the Trustee shall determine to make such inquiry or investigation, it shall be
entitled to examine the books, records and premises of the Company and the
Guarantor, personally or by agent or attorney;
     (g) the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents, attorneys,
custodians or nominees and

- 43 -



--------------------------------------------------------------------------------



 



the Trustee shall not be responsible for any misconduct or negligence on the
part of any such agent, attorney, custodian or nominee appointed with due care
by it hereunder;
     (h) whenever in the administration of this Indenture the Trustee shall deem
it desirable to receive instructions with respect to enforcing any remedy or
right or taking any other action with respect to enforcing any remedy or right
hereunder, the Trustee (i) may request instructions from the Holders (which
instructions may only be given by the Holders of the same aggregate principal
amount of Outstanding Securities as would be entitled to direct the Trustee
under this Indenture in respect of such remedy, right or action), (ii) may
refrain from enforcing such remedy or right or taking such action until such
instructions are received and (iii) shall be protected in acting in accordance
with such instructions;
     (i) except as otherwise expressly provided by this Indenture, the Trustee
shall not be under any obligation to take any action that is discretionary under
the provisions of this Indenture;
     (j) without prejudice to any other rights available to the Trustee under
applicable law, when the Trustee incurs expenses or renders services in
connection with any bankruptcy, insolvency or other proceeding referred to in
clauses (d) or (e) of the definition of Event of Default, such expenses
(including legal fees and expenses of its agents and counsel) and the
compensation for such services are intended to constitute expenses of
administration under any bankruptcy laws or law relating to creditors rights
generally;
     (k) whenever in the administration of this Indenture the Trustee shall deem
it desirable that a matter be proved or established prior to taking, suffering
or omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part,
conclusively rely upon an Officers’ Certificate addressing such matter, which,
upon receipt of such request, shall be promptly delivered by the Company or the
Guarantor;
     (l) the Trustee shall not be charged with knowledge of any Event of Default
unless either (i) a Responsible Officer of the Trustee shall have actual
knowledge or (ii) the Trustee shall have received written notice thereof from
the Company, the Guarantor or a Holder; and
     (m) in the event that the Trustee is also acting as Paying Agent,
Authenticating Agent, Securities Registrar or Calculation Agent hereunder, the
rights and protections afforded to the Trustee pursuant to this Article VI shall
also be afforded such Paying Agent, Authenticating Agent, Securities Registrar
and/or Calculation Agent.
     SECTION 6.5. May Hold Securities.
     The Trustee, any Authenticating Agent, any Paying Agent, any Securities
Registrar or any other agent of the Company, in its individual or any other
capacity, may become the owner or pledgee of Securities and may otherwise deal
with the Company and the Guarantor with the same rights it would have if it were
not Trustee, Authenticating Agent, Paying Agent, Securities Registrar or such
other agent.

- 44 -



--------------------------------------------------------------------------------



 



     SECTION 6.6. Compensation; Reimbursement; Indemnity.
     (a) The Company agrees:
     (i) to pay to the Trustee from time to time reasonable compensation for all
services rendered by it hereunder in such amounts as the Company and the Trustee
shall agree from time to time (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust);
     (ii) to reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Indenture (including the reasonable compensation and the
expenses and disbursements of its agents and counsel), except any such expense,
disbursement or advance as may be attributable to its negligence, bad faith or
willful misconduct; and
     (iii) to the fullest extent permitted by applicable law, to indemnify the
Trustee and its Affiliates, and their officers, directors, shareholders, agents,
representatives and employees for, and to hold them harmless against, any loss,
damage, liability, tax (other than income, franchise or other taxes imposed on
amounts paid pursuant to (i) or (ii) hereof), penalty, expense or claim of any
kind or nature whatsoever incurred without negligence, bad faith or willful
misconduct on its part arising out of or in connection with the acceptance or
administration of this trust or the performance of the Trustee’s duties
hereunder, including the costs and expenses of defending itself against any
claim or liability in connection with the exercise or performance of any of its
powers or duties hereunder.
     (b) To secure the Company’s payment obligations in this Section 6.6, the
Company hereby grants and pledges to the Trustee and the Trustee shall have a
lien prior to the Securities on all money or property held or collected by the
Trustee, other than money or property held in trust to pay principal and
interest on particular Securities. Such lien shall survive the satisfaction and
discharge of this Indenture or the resignation or removal of the Trustee.
     (c) The obligations of the Company and the Guarantor under this Section 6.6
shall survive the satisfaction and discharge of this Indenture and the earlier
resignation or removal of the Trustee.
     (d) In no event shall the Trustee be liable for any indirect, special,
punitive or consequential loss or damage of any kind whatsoever, including, but
not limited to, lost profits, even if the Trustee has been advised of the
likelihood of such loss or damage and regardless of the form of action.
     (e) In no event shall the Trustee be liable for any failure or delay in the
performance of its obligations hereunder because of circumstances beyond its
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations, governmental action or the like
which delay, restrict or prohibit the providing of the services contemplated by
this Indenture.

- 45 -



--------------------------------------------------------------------------------



 



     SECTION 6.7. Resignation and Removal; Appointment of Successor.
     (a) No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Article VI shall become effective until the
acceptance of appointment by the successor Trustee under Section 6.8.
     (b) The Trustee may resign at any time by giving written notice thereof to
the Company.
     (c) The Trustee may be removed by the Act of the Holders of at least a
majority in aggregate principal amount of the Outstanding Securities, delivered
to the Trustee and the Company and the Guarantor.
     (d) If the Trustee shall resign, be removed or become incapable of acting,
or if a vacancy shall occur in the office of Trustee for any reason, the Holders
of a majority in aggregate principal amount of the Outstanding Securities shall
promptly appoint a successor Trustee, and such successor Trustee and the
retiring Trustee shall comply with the applicable requirements of Section 6.8.
If no successor Trustee shall have been so appointed by such Holders and
accepted appointment within sixty (60) days after the giving of a notice of
resignation by the Trustee or the removal of the Trustee in the manner required
by Section 6.8, any Holder who has been a bona fide Holder of a Security for at
least six months (or, if the Securities have been Outstanding for less than six
(6) months, the entire period of such lesser time) may, on behalf of such Holder
and all others similarly situated, and any resigning Trustee may, at the expense
of the Company, petition any court of competent jurisdiction for the appointment
of a successor Trustee.
     SECTION 6.8. Acceptance of Appointment by Successor.
     (a) In case of the appointment hereunder of a successor Trustee, each
successor Trustee so appointed shall execute, acknowledge and deliver to the
Company and to the retiring Trustee an instrument accepting such appointment,
and thereupon the resignation or removal of the retiring Trustee shall become
effective and such successor Trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, trusts and duties
of the retiring Trustee; but, on the request of the Company or the successor
Trustee, such retiring Trustee shall, upon payment of its charges, execute and
deliver an instrument transferring to such successor Trustee all the rights,
powers and trusts of the retiring Trustee and shall duly assign, transfer and
deliver to such successor Trustee all property and money held by such retiring
Trustee hereunder.
     (b) Upon request of any such successor Trustee, the Company shall execute
any and all instruments for more fully and certainly vesting in and confirming
to such successor Trustee all rights, powers and trusts referred to in paragraph
(a) of this Section 6.8.
     (c) No successor Trustee shall accept its appointment unless at the time of
such acceptance such successor Trustee shall be qualified and eligible under
this Article VI.

- 46 -



--------------------------------------------------------------------------------



 



     SECTION 6.9. Merger, Conversion, Consolidation or Succession to Business.
     Any Person into which the Trustee may be merged or converted or with which
it may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
all or substantially all of the corporate trust business of the Trustee, shall
be the successor of the Trustee hereunder, without the execution or filing of
any paper or any further act on the part of any of the parties hereto, provided,
that such Person shall be otherwise qualified and eligible under this
Article VI. In case any Securities shall have been authenticated, but not
delivered, by the Trustee then in office, any successor by merger, conversion or
consolidation or as otherwise provided above in this Section 6.9 to such
authenticating Trustee may adopt such authentication and deliver the Securities
so authenticated, and in case any Securities shall not have been authenticated,
any successor to the Trustee may authenticate such Securities either in the name
of any predecessor Trustee or in the name of such successor Trustee, and in all
cases the certificate of authentication shall have the full force which it is
provided anywhere in the Securities or in this Indenture that the certificate of
the Trustee shall have.
     SECTION 6.10. Not Responsible for Recitals or Issuance of Securities.
     The recitals contained herein and in the Securities, except the Trustee’s
certificates of authentication, shall be taken as the statements of the Company
or the Guarantor, and neither the Trustee nor any Authenticating Agent assumes
any responsibility for their correctness. The Trustee makes no representations
as to the validity or sufficiency of this Indenture or of the Securities.
Neither the Trustee nor any Authenticating Agent shall be accountable for the
use or application by the Company of the Securities or the proceeds thereof.
     SECTION 6.11. Appointment of Authenticating Agent.
     (a) The Trustee may appoint an Authenticating Agent or Agents with respect
to the Securities, which shall be authorized to act on behalf of the Trustee to
authenticate Securities issued upon original issue and upon exchange,
registration of transfer or partial redemption thereof or pursuant to
Section 3.6, and Securities so authenticated shall be entitled to the benefits
of this Indenture and shall be valid and obligatory for all purposes as if
authenticated by the Trustee hereunder. Wherever reference is made in this
Indenture to the authentication and delivery of Securities by the Trustee or the
Trustee’s certificate of authentication, such reference shall be deemed to
include authentication and delivery on behalf of the Trustee by an
Authenticating Agent. Each Authenticating Agent shall be acceptable to the
Company and shall at all times be a corporation or national banking association
organized and doing business under the laws of the United States of America, or
of any State or Territory thereof or the District of Columbia, authorized under
such laws to act as Authenticating Agent, having a combined capital and surplus
of not less than $50,000,000 and subject to supervision or examination by
Federal or state authority. If such Authenticating Agent publishes reports of
condition at least annually pursuant to law or to the requirements of said
supervising or examining authority, then for the purposes of this Section 6.11
the combined capital and surplus of such Authenticating Agent shall be deemed to
be its combined capital and surplus as set forth in its most recent report of
condition so published. If at any time an Authenticating Agent shall cease to be
eligible in

- 47 -



--------------------------------------------------------------------------------



 



accordance with the provisions of this Section 6.11, such Authenticating Agent
shall resign immediately in the manner and with the effect specified in this
Section 6.11.
     (b) Any Person into which an Authenticating Agent may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which such Authenticating Agent shall be
a party, or any Person succeeding to all or substantially all of the corporate
trust business of an Authenticating Agent shall be the successor Authenticating
Agent hereunder, provided such Person shall be otherwise eligible under this
Section 6.11, without the execution or filing of any paper or any further act on
the part of the Trustee or the Authenticating Agent.
     (c) An Authenticating Agent may resign at any time by giving written notice
thereof to the Trustee and to the Company. The Trustee may at any time terminate
the agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent and to the Company. Upon receiving such a notice of
resignation or upon such a termination, or in case at any time such
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section 6.11, the Trustee may appoint a successor
Authenticating Agent eligible under the provisions of this Section 6.11, which
shall be acceptable to the Company, and shall give notice of such appointment to
all Holders. Any successor Authenticating Agent upon acceptance of its
appointment hereunder shall become vested with all the rights, powers and duties
of its predecessor hereunder, with like effect as if originally named as an
Authenticating Agent.
     (d) The Company or the Guarantor agrees to pay to each Authenticating Agent
from time to time reasonable compensation for its services under this
Section 6.11 in such amounts as the Company and the Authenticating Agent shall
agree from time to time.
     (e) If an appointment of an Authenticating Agent is made pursuant to this
Section 6.11, the Securities may have endorsed thereon, in addition to the
Trustee’s certificate of authentication, an alternative certificate of
authentication in the following form:
     This is one of the Securities referred to in the within mentioned
Indenture.

- 48 -



--------------------------------------------------------------------------------



 



          Dated:  WILMINGTON TRUST COMPANY, not in
its individual capacity, but solely as Trustee
      By:         Authenticating Agent              By:         Authorized
Signatory   

ARTICLE VII.
Holder’s Lists and Reports by Company
     SECTION 7.1. Company to Furnish Trustee Names and Addresses of Holders.
     The Company will furnish or cause to be furnished to the Trustee:
     (a) semiannually, on or before June 30 and December 31 of each year, a
list, in such form as the Trustee may reasonably require, of the names and
addresses of the Holders as of a date not more than fifteen (15) days prior to
the delivery thereof, and
     (b) at such other times as the Trustee may request in writing, within
thirty (30) days after the receipt by the Company of any such request, a list of
similar form and content as of a date not more than fifteen (15) days prior to
the time such list is furnished,
     in each case to the extent such information is in the possession or control
of the Company and has not otherwise been received by the Trustee in its
capacity as Securities Registrar.
     SECTION 7.2. Preservation of Information, Communications to Holders.
     (a) The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Holders contained in the most recent
list furnished to the Trustee as provided in Section 7.1 and the names and
addresses of Holders received by the Trustee in its capacity as Securities
Registrar. The Trustee may destroy any list furnished to it as provided in
Section 7.1 upon receipt of a new list so furnished.
     (b) The rights of Holders to communicate with other Holders with respect to
their rights under this Indenture or under the Securities, and the corresponding
rights and privileges of the Trustee, shall be as provided in the Trust
Indenture Act.
     (c) Every Holder of Securities, by receiving and holding the same, agrees
with the Company and the Trustee that neither the Company nor the Trustee nor
any agent of either of them shall be held accountable by reason of the
disclosure of information as to the names and addresses of the Holders made
pursuant to the Trust Indenture Act.

- 49 -



--------------------------------------------------------------------------------



 



     SECTION 7.3. Reports by Company.
     (a) The Company shall furnish to the Holders and to prospective purchasers
of Securities, upon their request, the information required to be furnished
pursuant to Rule 144A(d)(4) under the Securities Act. The delivery requirement
set forth in the preceding sentence may be satisfied by compliance with
Section 7.3(b) hereof.
     (b) The Company shall furnish to each of (i) the Trustee, (ii) the Holders
and to subsequent holders of Securities, (iii) Kodiak CDO Management, LLC c/o
EJF Capital LLC, 2107 Wilson Boulevard, Suite 400, Arlington, Virginia, Attn:
Lindsay Kucera or such other address as designated by Kodiak CDO Management, LLC
and (iv) any beneficial owner of the Securities reasonably identified to the
Company (which identification may be made either by such beneficial owner or by
Kodiak CDO Management, LLC), a duly completed and executed certificate
substantially and substantively in the form attached hereto as Exhibit A,
including the financial statements referenced in such Exhibit, which certificate
and financial statements shall be so furnished by the Company not later than
forty-five (45) days after the end of each of the first three fiscal quarters of
each fiscal year of the Company and not later than ninety (90) days after the
end of each fiscal year of the Company.
     (c) If the Company intends to file its annual and quarterly information
with the Securities and Exchange Commission (the “Commission”) in electronic
form pursuant to Regulation S-T of the Commission using the Commission’s
Electronic Data Gathering, Analysis and Retrieval (“EDGAR”) system, the Company
shall notify the Trustee in the manner prescribed herein of each such annual and
quarterly filing. The Trustee is hereby authorized and directed to access the
EDGAR system for purposes of retrieving the financial information so filed.
Compliance with the foregoing shall constitute delivery by the Company of its
financial statements to the Trustee in compliance with the provisions of Section
314(a) of the Trust Indenture Act, if applicable. The Trustee shall have no duty
to search for or obtain any electronic or other filings that the Company makes
with the Commission, regardless of whether such filings are periodic,
supplemental or otherwise. Delivery of reports, information and documents to the
Trustee pursuant to this Section 7.3(c) shall be solely for purposes of
compliance with this Section 7.3(c) and, if applicable, with Section 314(a) of
the Trust Indenture Act. The Trustee’s receipt of such reports, information and
documents shall not constitute notice to it of the content thereof or any matter
determinable from the content thereof, including the Company’s compliance with
any of its covenants hereunder, as to which the Trustee is entitled to rely upon
Officers’ Certificates.
ARTICLE VIII.
Consolidation, Merger, Conveyance, Transfer or Lease
     SECTION 8.1. Company and Guarantor May Consolidate, Etc., Only on Certain
Terms.
     (a) The Company shall not consolidate with or merge into any other Person
or convey, transfer or lease its properties and assets substantially as an
entirety to any Person, and

- 50 -



--------------------------------------------------------------------------------



 



no Person shall consolidate with or merge into the Company or convey, transfer
or lease its properties and assets substantially as an entirety to the Company,
unless:
     (i) if the Company shall consolidate with or merge into another Person or
convey, transfer or lease its properties and assets substantially as an entirety
to any Person, the entity formed by such consolidation or into which the Company
is merged or the Person that acquires by conveyance or transfer, or that leases,
the properties and assets of the Company substantially as an entirety shall be
an entity organized and existing under the laws of the United States of America
or any State or Territory thereof or the District of Columbia and shall
expressly assume, by an indenture supplemental hereto, executed and delivered to
the Trustee, in form reasonably satisfactory to the Trustee, the due and
punctual payment of the principal of and any premium and interest (including any
Additional Interest) on all the Securities and the performance of every covenant
of this Indenture on the part of the Company to be performed or observed;
     (ii) immediately after giving effect to such transaction, no Event of
Default, and no event that, after notice or lapse of time, or both, would
constitute an Event of Default, shall have happened and be continuing; and
     (iii) the Company has delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger, conveyance,
transfer or lease and, if a supplemental indenture is required in connection
with such transaction, any such supplemental indenture comply with this
Article VIII and that all conditions precedent herein provided for relating to
such transaction have been complied with; and the Trustee may rely upon such
Officers’ Certificate and Opinion of Counsel as conclusive evidence that such
transaction complies with this Section 8.1.
     (b) The Guarantor shall not consolidate with or merge into any other Person
or convey, transfer or lease its properties and assets substantially as an
entirety to any Person, and no Person shall consolidate with or merge into the
Guarantor, unless:
     (i) if the Guarantor shall consolidate with or merge into another Person or
convey, transfer or lease its properties and assets substantially as an entirety
to any Person, the entity formed by such consolidation or into which the
Guarantor is merged or the Person that acquires by conveyance or transfer, or
that leases, the properties and assets of the Guarantor substantially as an
entirety shall be an entity organized and existing under the laws of the United
States of America or any State or Territory thereof or the District of Columbia
and shall expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee, in form reasonably satisfactory to the Trustee, the
due and punctual payment of the principal of and any premium and interest
(including any Additional Interest) on all the Securities and the performance of
every covenant of this Indenture on the part of the Guarantor to be performed or
observed;
     (ii) immediately after giving effect to such transaction, no Event of
Default, and no event that, after notice or lapse of time, or both, would
constitute an Event of Default, shall have happened and be continuing; and

- 51 -



--------------------------------------------------------------------------------



 



     (iii) the Guarantor has delivered to the Trustee an Officers’ Certificate
and an Opinion of Counsel, each stating that such consolidation, merger,
conveyance, transfer or lease and, if a supplemental indenture is required in
connection with such transaction, any such supplemental indenture comply with
this Article VIII and that all conditions precedent herein provided for relating
to such transaction have been complied with; and the Trustee may rely upon such
Officers’ Certificate and Opinion of Counsel as conclusive evidence that such
transaction complies with this Section 8.1.
     SECTION 8.2.Successor Company or Guarantor Substituted.
     (a) Upon any consolidation or merger by the Company or the Guarantor with
or into any other Person, or any conveyance, transfer or lease by the Company or
the Guarantor of its properties and assets substantially as an entirety to any
Person in accordance with Section 8.1 and the execution and delivery to the
Trustee of the supplemental indenture described in Section 8.1(a), the successor
entity formed by such consolidation or into which the Company is merged or to
which such conveyance, transfer or lease is made shall succeed to, and be
substituted for, and may exercise every right and power of, the Company or the
Guarantor under this Indenture with the same effect as if such successor Person
had been named as the Company or the Guarantor herein; and in the event of any
such conveyance or transfer, following the execution and delivery of such
supplemental indenture, the Company or the Guarantor shall be discharged from
all obligations and covenants under the Indenture and the Securities.
     (b) Such successor Person may cause to be executed, and may issue either in
its own name or in the name of the Company, any or all of the Securities
issuable hereunder that theretofore shall not have been signed by the Company
and delivered to the Trustee; and, upon the order of such successor Person
instead of the Company and subject to all the terms, conditions and limitations
in this Indenture prescribed, the Trustee shall authenticate and shall deliver
any Securities that previously shall have been signed and delivered by the
officers of the Company to the Trustee for authentication, and any Securities
that such successor Person thereafter shall cause to be executed and delivered
to the Trustee on its behalf. All the Securities so issued shall in all respects
have the same legal rank and benefit under this Indenture as the Securities
theretofore or thereafter issued in accordance with the terms of this Indenture.
     (c) In case of any such consolidation, merger, sale, conveyance or lease,
such changes in phraseology and form may be made in the Securities thereafter to
be issued as may be appropriate to reflect such occurrence.
ARTICLE IX.
Supplemental Indentures
     SECTION 9.1.Supplemental Indentures without Consent of Holders.
     Without the consent of any Holders, the Company and the Guarantor when
authorized by a Board Resolution, and the Trustee, at any time and from time to
time, may enter into one or more indentures supplemental hereto, in form
reasonably satisfactory to the Trustee, for any of the following purposes:

- 52 -



--------------------------------------------------------------------------------



 



     (a) to evidence the succession of another Person to the Company or the
Guarantor, and the assumption by any such successor of the covenants of the
Company or the Guarantor herein and in the Securities; or
     (b) to cure any ambiguity, to correct or supplement any provision herein
that may be defective or inconsistent with any other provision herein, or to
make or amend any other provisions with respect to matters or questions arising
under this Indenture, which shall not be inconsistent with the other provisions
of this Indenture, provided, that such action pursuant to this clause (c) shall
not adversely affect in any material respect the interests of any Holders; or
     (c) to add to the covenants, restrictions or obligations of the Company or
the Guarantor or to add to the Events of Default, provided, that such action
pursuant to this clause (c) shall not adversely affect in any material respect
the interests of any Holders; or
     (d) to modify, eliminate or add to any provisions of the Indenture or the
Securities to such extent as shall be necessary to ensure that the Securities
are treated as indebtedness of the Company for United States Federal income tax
purposes, provided, that such action pursuant to this clause (d) shall not
adversely affect in any material respect the interests of any Holders.
     SECTION 9.2. Supplemental Indentures with Consent of Holders.
     (a) Subject to Section 9.1, with the consent of the Holders of not less
than a majority in aggregate principal amount of the Outstanding Securities, by
Act of said Holders delivered to the Company, the Guarantor and the Trustee, the
Company and the Guarantor when authorized by a Board Resolution, and the Trustee
may enter into an indenture or indentures supplemental hereto for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Indenture or of modifying in any manner the rights of the
Holders of Securities under this Indenture; provided, that no such supplemental
indenture shall, without the consent of the Holder of each Outstanding Security,
     (i) change the Stated Maturity of the principal or any premium of any
Security or change the date of payment of any installment of interest (including
any Additional Interest) on any Security, or reduce the principal amount thereof
or the rate of interest thereon or any premium payable upon the redemption
thereof or change the place of payment where, or the coin or currency in which,
any Security or interest thereon is payable, or restrict or impair the right to
institute suit for the enforcement of any such payment on or after such date, or
     (ii) reduce the percentage in aggregate principal amount of the Outstanding
Securities, the consent of whose Holders is required for any such supplemental
indenture, or the consent of whose Holders is required for any waiver of
compliance with any provision of this Indenture or of defaults hereunder and
their consequences provided for in this Indenture, or
     (iii) modify any of the provisions of this Section 9.2, Section 5.13 or
Section 10.7, except to increase any percentage in aggregate principal amount of
the Outstanding Securities, the consent of whose Holders is required for any
reason, or to

- 53 -



--------------------------------------------------------------------------------



 



provide that certain other provisions of this Indenture cannot be modified or
waived without the consent of the Holder of each Security.
     (b) It shall not be necessary for any Act of Holders under this Section 9.2
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such Act shall approve the substance thereof.
     SECTION 9.3. Execution of Supplemental Indentures.
     In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article IX or the modifications thereby of the
trusts created by this Indenture, the Trustee shall be entitled to receive, and
shall be fully protected in conclusively relying upon, an Officers’ Certificate
and an Opinion of Counsel stating that the execution of such supplemental
indenture is authorized or permitted by this Indenture, and that all conditions
precedent herein provided for relating to such action have been complied with.
The Trustee may, but shall not be obligated to, enter into any such supplemental
indenture that affects the Trustee’s own rights, duties, indemnities or
immunities under this Indenture or otherwise. Copies of the final form of each
supplemental indenture shall be delivered by the Trustee at the expense of the
Company to each Holder, promptly after the execution thereof.
     SECTION 9.4. Effect of Supplemental Indentures.
     Upon the execution of any supplemental indenture under this Article IX,
this Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
shall be bound thereby.
     SECTION 9.5. Reference in Securities to Supplemental Indentures.
     Securities authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article IX may, and shall if required by
the Company, bear a notation in form approved by the Company as to any matter
provided for in such supplemental indenture. If the Company shall so determine,
new Securities so modified as to conform, in the opinion of the Company, to any
such supplemental indenture may be prepared and executed by the Company and the
Guarantor and authenticated and delivered by the Trustee in exchange for
Outstanding Securities.
ARTICLE X.
Covenants
     SECTION 10.1. Payment of Principal, Premium, if any, and Interest.
     The Company covenants and agrees for the benefit of the Holders of the
Securities that it will duly and punctually pay the principal of and any premium
and interest (including any Additional Interest) on the Securities in accordance
with the terms of the Securities and this Indenture.

- 54 -



--------------------------------------------------------------------------------



 



     SECTION 10.2. Money for Security Payments to be Held in Trust.
     (a) Whenever the Company shall have one or more Paying Agents, it will,
prior to 10:00 a.m., New York City time, on each due date of the principal of or
any premium or interest (including any Additional Interest) on any Securities,
deposit with a Paying Agent a sum sufficient to pay such amount, such sum to be
held as provided in the Trust Indenture Act and (unless such Paying Agent is the
Trustee) the Company will promptly notify the Trustee of its failure so to act.
     (b) The Company will cause each Paying Agent for the Securities other than
the Trustee to execute and deliver to the Trustee an instrument in which such
Paying Agent shall agree with the Trustee, subject to the provisions of this
Section 10.2, that such Paying Agent will (i) comply with the provisions of this
Indenture and the Trust Indenture Act applicable to it as a Paying Agent and
(ii) during the continuance of any default by the Company (or any other obligor
upon the Securities) in the making of any payment in respect of the Securities,
upon the written request of the Trustee, forthwith pay to the Trustee all sums
held in trust by such Paying Agent for payment in respect of the Securities.
     (c) The Company may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, pay, or
by Company Order direct any Paying Agent to pay, to the Trustee all sums held in
trust by the Company or such Paying Agent, such sums to be held by the Trustee
upon the same trusts as those upon which such sums were held by the Company or
such Paying Agent; and, upon such payment by any Paying Agent to the Trustee,
such Paying Agent shall be released from all further liability with respect to
such money.
     (d) Any money deposited with the Trustee or any Paying Agent, for the
payment of the principal of and any premium or interest (including any
Additional Interest) on any Security and remaining unclaimed for two years after
such principal and any premium or interest has become due and payable shall
(unless otherwise required by mandatory provision of applicable escheat or
abandoned or unclaimed property law) be paid on Company Request to the Company,
or (if then held by the Company) shall (unless otherwise required by mandatory
provision of applicable escheat or abandoned or unclaimed property law) be
discharged from such trust; and the Holder of such Security shall thereafter, as
an unsecured general creditor, look only to the Company for payment thereof, and
all liability of the Trustee or such Paying Agent with respect to such trust
money, and all liability of the Company as trustee thereof, shall thereupon
cease; provided, that the Trustee or such Paying Agent, before being required to
make any such repayment, may at the expense of the Company cause to be published
once, in a newspaper published in the English language, customarily published on
each Business Day and of general circulation in the Borough of Manhattan, The
City of New York, notice that such money remains unclaimed and that, after a
date specified therein, which shall not be less than thirty (30) days from the
date of such publication, any unclaimed balance of such money then remaining
will be repaid to the Company.
     SECTION 10.3. Statement as to Compliance.
     The Company shall deliver to the Trustee, within one hundred and twenty
(120) days after the end of each fiscal year of the Company ending after the
date hereof, an Officers’

- 55 -



--------------------------------------------------------------------------------



 



Certificate (substantially in the form attached hereto as Exhibit B) covering
the preceding fiscal year, stating whether or not to the knowledge of the
signers thereof the Company is in default in the performance or observance of
any of the terms, provisions and conditions of this Indenture (without regard to
any period of grace or requirement of notice provided hereunder), and if the
Company shall be in default, specifying all such defaults and the nature and
status thereof of which they may have knowledge.
     SECTION 10.4. Calculation Agent.
     (a) The Company hereby agrees that for so long as any of the Securities
remain Outstanding, there will at all times be an agent appointed to calculate
LIBOR in respect of each Interest Payment Date in accordance with the terms of
Schedule A (the “Calculation Agent”). The Trustee shall initially serve as
Calculation Agent for purposes of determining LIBOR for each Interest Payment
Date. The Calculation Agent may be removed by the Trustee or the Holders of a
majority in aggregate principal amount of the Outstanding Securities at any
time. If the Calculation Agent is unable or unwilling to act as such or is
removed, Trustee or the Holders of a majority in aggregate principal amount of
the Outstanding Securities will promptly appoint as a replacement Calculation
Agent the London office of a leading bank which is engaged in transactions in
Eurodollar deposits in the international Eurodollar market and which does not
control or is not controlled by or under common control with the Company or its
Affiliates. The Calculation Agent may not resign its duties without a successor
having been duly appointed.
     (b) The Calculation Agent shall be required to agree that, as soon as
possible after 11:00 a.m. (London time) on each LIBOR Determination Date (as
defined in Schedule A), but in no event later than 11:00 a.m. (London time) on
the Business Day immediately following each LIBOR Determination Date, the
Calculation Agent will calculate the interest rate (the Interest Payment shall
be rounded to the nearest cent, with half a cent being rounded upwards) for the
related Interest Payment Date, and will communicate such rate and amount to the
Company, the Trustee, each Paying Agent and the Depositary. The Calculation
Agent will also specify to the Company the quotations upon which the foregoing
rates and amounts are based and, in any event, the Calculation Agent shall
notify the Company before 5:00 p.m. (London time) on each LIBOR Determination
Date that either: (i) it has determined or is in the process of determining the
foregoing rates and amounts or (ii) it has not determined and is not in the
process of determining the foregoing rates and amounts, together with its
reasons therefor. The Calculation Agent’s determination of the foregoing rates
and amounts for any Interest Payment Date will (in the absence of manifest
error) be final and binding upon all parties. For the sole purpose of
calculating the interest rate for the Securities, “Business Day” shall be
defined as any day on which dealings in deposits in Dollars are transacted in
the London interbank market.
     SECTION 10.5. Additional Indebtedness.
     (a) The Company shall be permitted to incur additional Debt (including
convertible debt); provided, that, during the Modification Period any such
additional Debt shall not be used, in whole or in part, to redeem, purchase or
otherwise acquire, or make a liquidation payment on, any of the Company’s common
or preferred stock or other Equity Interests. If the Company elects to use any
or all proceeds of such Debt for purposes prohibited hereunder, then the Company
shall give notice of such election to the Holders within ten (10) days after
such

- 56 -



--------------------------------------------------------------------------------



 



election and shall be deemed to have elected to terminate the Modification
Period effective as of the first Interest Payment Date occurring after nine
(9) months have elapsed since the incurrence of such additional Debt. If the
Company inadvertently violates the terms hereof, then if the Company has not
cured such violation or breach to the satisfaction of the Holders of a majority
in aggregate principal amount of the of the Outstanding Securities within seven
(7) days after such breach or violation, the Company shall be deemed to have
elected to terminate the Modification Period effective nine (9) months after the
incurrence of such Debt and such election shall not be deemed to constitute an
Event of Default. The foregoing restrictions shall not be deemed to prohibit the
conversion of convertible debt to common or preferred stock or other Equity
Interests.
     SECTION 10.6. Additional Covenants.
     (a) The Company covenants and agrees with each Holder of Securities that
(i) during the Modification Period and (ii) if an Event of Default shall have
occurred and be continuing, it shall not (i) declare or pay any dividends or
distributions on, or redeem, purchase, or otherwise acquire, or make a
liquidation payment with respect to, any of the Company’s common or preferred
stock or other Equity Interests, (ii) vote in favor of or permit or otherwise
allow any of its Subsidiaries to declare or pay any dividends or distributions
on, or redeem, purchase, or otherwise acquire, or make a liquidation payment
with respect to, any shares of any such Subsidiary’s common or preferred stock
or other Equity Interests (for the avoidance of doubt, whether such Equity
Interests are perpetual or otherwise) other than to the Company, or (iii) make
any payment of principal of or any interest or premium, if any, on or repay,
repurchase or redeem any debt securities of the Company that rank pari passu in
all respects with or junior in interest to the Securities (other than
(A) repurchases, redemptions or other acquisitions of shares of capital stock of
the Company in connection with any employment contract, benefit plan or other
similar arrangement with or for the benefit of any one or more employees,
officers, directors or consultants, in connection with a dividend reinvestment
or stockholder stock purchase plan or in connection with the issuance of capital
stock of the Company (or securities convertible into or exercisable for such
capital stock) as consideration in an acquisition transaction entered into while
the Modification Period is not in effect prior to an Event of Default, (B) as a
result of an exchange or conversion of any class or series of the Company’s
capital stock (or any capital stock of a Subsidiary of the Company) for any
class or series of the Company’s capital stock or of any class or series of the
Company’s indebtedness for any class or series of the Company’s capital stock
upon substantially the same terms, (C) the purchase of fractional interests in
shares of the Company’s capital stock pursuant to the conversion or exchange
provisions of such capital stock or the security being converted or exchanged,
(D) any declaration of a dividend in connection with any Rights Plan, the
issuance of rights, stock or other property under any Rights Plan or the
redemption or repurchase of rights pursuant thereto, (E) any dividend in the
form of stock, warrants, options or other rights where the dividend stock or the
stock issuable upon exercise of such warrants, options or other rights is the
same stock as that on which the dividend is being paid or ranks pari passu with
or junior to such stock) (F) with respect to the Taberna Indenture I, the
Taberna Indenture II, the Attentus Indenture I, the Kodiak/Attentus Indenture
III and the Original Kodiak Indentures or (G) any other dividends or
distributions necessary in order for the Company to maintain its REIT status,
provided that (x) such dividend or distributions shall be declared and paid in
stock in an amount up to the maximum extent permitted by the Code or rules and
regulations promulgated thereunder, with

- 57 -



--------------------------------------------------------------------------------



 



the balance payable in cash, and (y) the Company shall be permitted to increase
its distribution from the minimum requirement under the Code to distribute
ninety percent (90%) of its taxable income to one hundred percent (100%) of the
taxable income and, with respect to this subsection (G), any violation of this
subsection G shall not be an Event of Default unless the Company or the
Guarantor fail to cure to the satisfaction of the Holders of a majority in
aggregate principal amount of the of the Outstanding Securities any breach or
default within seven (7) days after discovery thereof.
     (b) Intentionally omitted.
     (c) Notwithstanding the provisions of Section 10.6(a) the Company shall be
permitted during the Modification Period to issue common or preferred shares of
the Company’s stock (each, a "New Stock Class”) and to declare dividends upon
such New Stock Class, provided that (i) such dividends are permitted to be
declared without declaring or paying dividends upon or otherwise making payments
upon any other Equity Interests (except to comply with the REIT status
maintenance requirements described in Section 10.6(a)); (ii) the holders of such
New Stock Class shall not receive dividends that exceed 15% per annum of the
purchase price of such New Stock Class; and (iii) not more than 25% of the
capital raised from the issuance of such New Stock Class is used to repurchase,
redeem or otherwise acquire Equity Interests of the Company. If at any time the
Company elects to issue a New Stock Class and more than 25% of the capital
raised from the issuance of the New Stock Class is used for the repurchase or
redemption of any common or preferred stock of the Company, then the Company may
elect, and shall be deemed to have elected to, terminate the Modification Period
effective nine (9) months after such repurchase or redemption. If the Company
has otherwise violated or breached the terms hereinabove, then the Company shall
notify the Holders and shall cure such violation or breach to the satisfaction
of the Holders of a majority in aggregate principal amount of the Outstanding
Securities within seven (7) days, the failure of which shall be deemed an
election to terminate the Modification Period effective nine (9) months after
such repurchase or redemption and such election shall not be deemed to
constitute an Event of Default. So long as no Event of Default has occurred and
is continuing, from and after the Modification Period Termination Date, there
shall be no limitation on the Company’s rights to issue common or preferred
shares of the Company’s stock, declare or pay any dividends or distributions on,
or redeem, purchase or otherwise acquire, or make a liquidation payment with
respect to, any of the Company’s common or preferred stock or other Equity
Interests.
     (d) Intentionally Omitted.
     SECTION 10.7. Waiver of Covenants.
     The Company may omit in any particular instance to comply with any covenant
or condition contained in Sections 10.5 and 10.6 if, before or after the time
for such compliance, the Holders of at least a majority in aggregate principal
amount of the Outstanding Securities shall, by Act of such Holders, either waive
such compliance in such instance or generally waive compliance with such
covenant or condition, but no such waiver shall extend to or affect such
covenant or condition except to the extent so expressly waived, and, until such
waiver shall become effective, the obligations of the Company in respect of any
such covenant or condition shall remain in full force and effect.

- 58 -



--------------------------------------------------------------------------------



 



     SECTION 10.8. Treatment of Securities.
     The Company will treat the Securities as indebtedness of the Company, and
the amounts, other than payments of principal, payable in respect of the
principal amount of such Securities as interest, for all U.S. federal income tax
purposes.
     SECTION 10.9. Inspection Rights.
     During the Modification Period, upon written notice from the Holders of a
majority in aggregate principal amount of the Outstanding Securities at least
five (5) Business Days in advance, the Company and Guarantor shall permit
representatives appointed by the Holders the Holders of a majority in aggregate
principal amount of the Outstanding Securities to examine the books and records
of account of the Company and Guarantor and its subsidiaries (and to make copies
thereof and extracts therefrom) and to discuss the affairs, finances and
accounts of such Persons with, and to be advised as to the same by such
management representatives of the Company and its subsidiaries as the Holders of
a majority in aggregate principal amount of the Outstanding Securities may
reasonably request, either in person at the Company’s offices or telephonically,
all at such reasonable times and intervals during normal business hours as the
Holders of a majority in aggregate principal amount of the Outstanding
Securities may reasonably request, at the expense of the Company.
Notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing the inspections provided for herein shall be limited to once per
calendar quarter. Except to the extent (i) required by law, (ii) required by any
court order, or any directive of a Governmental Authority, or (iii) that any
such information is available or accessible in the public domain, the Holders
shall maintain all information disclosed and/or copied in the course of any such
inspection confidential in all respects, except that it may share such
information with the Trustee, any collateral manager for the Holders, any other
Holder and any of their respective counsel provided that such Person agrees to
maintain the confidentially of such information.
ARTICLE XI.
Redemption of Securities
     SECTION 11.1. Optional Redemption.
     The Company may, at its option, on any Interest Payment Date, on or after
June 30, 2011, redeem the Securities in whole at any time or in part from time
to time, at a Redemption Price equal to one hundred percent (100%) of the
principal amount thereof (or of the redeemed portion thereof, as applicable),
together, in the case of any such redemption, with accrued interest, including
any Additional Interest, through but excluding the date fixed as the Redemption
Date (the “Optional Redemption Price”).
     SECTION 11.2. Special Event Redemption.
     Prior to June 30, 2011, upon the occurrence and during the continuation of
a Special Event, the Company may, at its option, redeem the Securities, in whole
but not in part, at a Redemption Price equal to one hundred seven and one half
percent (107.5%) of the principal amount thereof, together, in the case of any
such redemption, with accrued interest, including

- 59 -



--------------------------------------------------------------------------------



 



any Additional Interest, through but excluding the date fixed as the Redemption
Date (the “Special Redemption Price”).
     SECTION 11.3. Election to Redeem; Notice to Trustee.
     The election of the Company to redeem any Securities, in whole or in part,
shall be evidenced by or pursuant to a Board Resolution. In case of any
redemption at the election of the Company, the Company shall, not less than
forty-five (45) days and not more than seventy-five (75) days prior to the
Redemption Date (unless a shorter notice shall be satisfactory to the Trustee),
notify the Trustee in writing of such date and of the principal amount of the
Securities to be redeemed and provide the additional information required to be
included in the notice or notices contemplated by Section 11.5. In the case of
any redemption of Securities, in whole or in part, (a) prior to the expiration
of any restriction on such redemption provided in this Indenture or the
Securities or (b) pursuant to an election of the Company which is subject to a
condition specified in this Indenture or the Securities, the Company shall
furnish the Trustee with an Officers’ Certificate and an Opinion of Counsel
evidencing compliance with such restriction or condition.
     SECTION 11.4. Selection of Securities to be Redeemed.
     (a) If less than all the Securities are to be redeemed, the particular
Securities to be redeemed shall be selected and redeemed on a pro rata basis not
more than sixty (60) days prior to the Redemption Date by the Trustee from the
Outstanding Securities not previously called for redemption, provided, that the
unredeemed portion of the principal amount of any Security shall be in an
authorized denomination (which shall not be less than the minimum authorized
denomination) for such Security.
     (b) The Trustee shall promptly notify the Company in writing of the
Securities selected for redemption and, in the case of any Securities selected
for partial redemption, the principal amount thereof to be redeemed. For all
purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Securities shall relate, in the case of
any Security redeemed or to be redeemed only in part, to the portion of the
principal amount of such Security that has been or is to be redeemed.
     (c) The provisions of paragraphs (a) and (b) of this Section 11.4 shall not
apply with respect to any redemption affecting only a single Security, whether
such Security is to be redeemed in whole or in part. In the case of any such
redemption in part, the unredeemed portion of the principal amount of the
Security shall be in an authorized denomination (which shall not be less than
the minimum authorized denomination) for such Security.
     SECTION 11.5. Notice of Redemption.
     (a) Notice of redemption shall be given not later than the thirtieth (30th)
day, and not earlier than the sixtieth (60th) day, prior to the Redemption Date
to the Trustee and each Holder of Securities to be redeemed, in whole or in
part, (unless a shorter notice shall be satisfactory to the Trustee).

- 60 -



--------------------------------------------------------------------------------



 



     (b) With respect to Securities to be redeemed, in whole or in part, each
notice of redemption shall state:
     (i) the Redemption Date;
     (ii) the Redemption Price or, if the Redemption Price cannot be calculated
prior to the time the notice is required to be sent, the estimate of the
Redemption Price, as calculated by the Company, together with a statement that
it is an estimate and that the actual Redemption Price will be calculated on the
fifth Business Day prior to the Redemption Date (and if an estimate is provided,
a further notice shall be sent of the actual Redemption Price on the date that
such Redemption Price is calculated);
     (iii) if less than all Outstanding Securities are to be redeemed, the
identification (and, in the case of partial redemption, the respective principal
amounts) of the particular Securities to be redeemed;
     (iv) that on the Redemption Date, the Redemption Price will become due and
payable upon each such Security or portion thereof, and that any interest
(including any Additional Interest) on such Security or such portion, as the
case may be, shall cease to accrue on and after said date; and
     (v) the place or places where such Securities are to be surrendered for
payment of the Redemption Price.
     (c) Notice of redemption of Securities to be redeemed, in whole or in part,
at the election of the Company shall be given by the Company or, at the
Company’s request, by the Trustee in the name and at the expense of the Company
and shall be irrevocable. The notice if mailed in the manner provided above
shall be conclusively presumed to have been duly given, whether or not the
Holder receives such notice. In any case, a failure to give such notice by mail
or any defect in the notice to the Holder of any Security designated for
redemption as a whole or in part shall not affect the validity of the
proceedings for the redemption of any other Security.
     SECTION 11.6. Deposit of Redemption Price.
     Prior to 10:00 a.m., New York City time, on the Redemption Date specified
in the notice of redemption given as provided in Section 11.5, the Company will
deposit with the Trustee or with one or more Paying Agents an amount of money
sufficient to pay the Redemption Price of, and any accrued interest (including
any Additional Interest) on, all the Securities (or portions thereof) that are
to be redeemed on that date.
     SECTION 11.7. Payment of Securities Called for Redemption.
     (a) If any notice of redemption has been given as provided in Section 11.5,
the Securities or portion of Securities with respect to which such notice has
been given shall become due and payable on the date and at the place or places
stated in such notice at the applicable Redemption Price, together with accrued
interest (including any Additional Interest) to the Redemption Date. On
presentation and surrender of such Securities at a Place of Payment specified in
such notice, the Securities or the specified portions thereof shall be paid and

- 61 -



--------------------------------------------------------------------------------



 



redeemed by the Company at the applicable Redemption Price, together with
accrued interest (including any Additional Interest) to the Redemption Date.
     (b) Upon presentation of any Security redeemed in part only, the Company
shall execute and the Trustee upon receipt of a Company Order shall authenticate
and deliver to the Holder thereof, at the expense of the Company, a new Security
or Securities, of authorized denominations, in aggregate principal amount equal
to the unredeemed portion of the Security so presented and having the same
Original Issue Date, Stated Maturity and terms.
     (c) If any Security called for redemption shall not be so paid upon
surrender thereof for redemption, the principal of and any premium on such
Security shall, until paid, bear interest from the Redemption Date at the rate
prescribed therefor in the Security.
ARTICLE XII.
Subordination of Securities
     SECTION 12.1. Securities Subordinate to Senior Debt.
     The Company covenants and agrees, and each Holder of a Security, by its
acceptance thereof, likewise covenants and agrees, that, to the extent and in
the manner hereinafter set forth in this Article XII, the payment of the
principal of and any premium and interest (including any Additional Interest) on
each and all of the Securities are hereby expressly made subordinate and subject
in right of payment to the prior payment in full of all Senior Debt.
     SECTION 12.2. No Payment When Senior Debt in Default; Payment Over of
Proceeds Upon Dissolution, Etc.
     (a) In the event and during the continuation of any default by the Company
in the payment of any principal of or any premium or interest on any Senior Debt
(following any grace period, if applicable) when the same becomes due and
payable, whether at maturity or at a date fixed for prepayment or by declaration
of acceleration or otherwise, then, upon written notice of such default to the
Company by the holders of such Senior Debt or any trustee therefor, unless and
until such default shall have been cured or waived or shall have ceased to
exist, no direct or indirect payment (in cash, property, securities, by set-off
or otherwise) shall be made or agreed to be made on account of the principal of
or any premium or interest (including any Additional Interest) on any of the
Securities, or in respect of any redemption, repayment, retirement, purchase or
other acquisition of any of the Securities.
     (b) In the event of a bankruptcy, insolvency or other proceeding described
in clause (d) or (e) of the definition of Event of Default (each such event, if
any, herein sometimes referred to as a “Proceeding”), all Senior Debt (including
any interest thereon accruing after the commencement of any such proceedings)
shall first be paid in full before any payment or distribution, whether in cash,
securities or other property, shall be made to any Holder of any of the
Securities on account thereof. Any payment or distribution, whether in cash,
securities or other property (other than securities of the Company or any other
entity provided for by a plan of reorganization or readjustment the payment of
which is subordinate, at least to the extent provided in these subordination
provisions with respect to the indebtedness evidenced by the

- 62 -



--------------------------------------------------------------------------------



 



Securities, to the payment of all Senior Debt at the time outstanding and to any
securities issued in respect thereof under any such plan of reorganization or
readjustment), which would otherwise (but for these subordination provisions) be
payable or deliverable in respect of the Securities shall be paid or delivered
directly to the holders of Senior Debt in accordance with the priorities then
existing among such holders until all Senior Debt (including any interest
thereon accruing after the commencement of any Proceeding) shall have been paid
in full.
     (c) In the event of any Proceeding, after payment in full of all sums owing
with respect to Senior Debt, the Holders of the Securities, together with the
holders of any obligations of the Company ranking on a parity with the
Securities, shall be entitled to be paid from the remaining assets of the
Company the amounts at the time due and owing on account of unpaid principal of
and any premium and interest (including any Additional Interest) on the
Securities and such other obligations before any payment or other distribution,
whether in cash, property or otherwise, shall be made on account of any Equity
Interests or any obligations of the Company ranking junior to the Securities and
such other obligations. If, notwithstanding the foregoing, any payment or
distribution of any character or any security, whether in cash, securities or
other property (other than securities of the Company or any other entity
provided for by a plan of reorganization or readjustment the payment of which is
subordinate, at least to the extent provided in these subordination provisions
with respect to the indebtedness evidenced by the Securities, to the payment of
all Senior Debt at the time outstanding and to any securities issued in respect
thereof under any such plan of reorganization or readjustment) shall be received
by the Trustee or any Holder in contravention of any of the terms hereof and
before all Senior Debt shall have been paid in full, such payment or
distribution or security shall be received in trust for the benefit of, and
shall be paid over or delivered and transferred to, the holders of the Senior
Debt at the time outstanding in accordance with the priorities then existing
among such holders for application to the payment of all Senior Debt remaining
unpaid, to the extent necessary to pay all such Senior Debt (including any
interest thereon accruing after the commencement of any Proceeding) in full. In
the event of the failure of the Trustee or any Holder to endorse or assign any
such payment, distribution or security, each holder of Senior Debt is hereby
irrevocably authorized to endorse or assign the same.
     (d) The Trustee and the Holders, at the expense of the Company, shall take
such reasonable action (including the delivery of this Indenture to an agent for
any holders of Senior Debt or consent to the filing of a financing statement
with respect hereto) as may, in the opinion of counsel designated by the holders
of a majority in aggregate principal amount of the Senior Debt at the time
outstanding, be necessary or appropriate to assure the effectiveness of the
subordination effected by these provisions.
     (e) The provisions of this Section 12.2 shall not impair any rights,
interests, remedies or powers of any secured creditor of the Company in respect
of any security interest the creation of which is not prohibited by the
provisions of this Indenture.
     (f) The securing of any obligations of the Company, otherwise ranking on a
parity with the Securities or ranking junior to the Securities, shall not be
deemed to prevent such obligations from constituting, respectively, obligations
ranking on a parity with the Securities or ranking junior to the Securities.

- 63 -



--------------------------------------------------------------------------------



 



     SECTION 12.3. Payment Permitted If No Default.
     Nothing contained in this Article XII or elsewhere in this Indenture or in
any of the Securities shall prevent (a) the Company, at any time, except during
the pendency of the conditions described in paragraph (a) of Section 12.2 or of
any Proceeding referred to in Section 12.2, from making payments at any time of
principal of and any premium or interest (including any Additional Interest) on
the Securities or (b) the application by the Trustee of any moneys deposited
with it hereunder to the payment of or on account of the principal of and any
premium or interest (including any Additional Interest) on the Securities or the
retention of such payment by the Holders, if, at the time of such application by
the Trustee, it did not have knowledge (in accordance with Section 12.8) that
such payment would have been prohibited by the provisions of this Article XII,
except as provided in Section 12.8.
     SECTION 12.4. Subrogation to Rights of Holders of Senior Debt.
     Subject to the payment in full of all amounts due or to become due on all
Senior Debt, or the provision for such payment in cash or cash equivalents or
otherwise in a manner satisfactory to the holders of Senior Debt, the Holders of
the Securities shall be subrogated to the extent of the payments or
distributions made to the holders of such Senior Debt pursuant to the provisions
of this Article XII (equally and ratably with the holders of all indebtedness of
the Company that by its express terms is subordinated to Senior Debt of the
Company to substantially the same extent as the Securities are subordinated to
the Senior Debt and is entitled to like rights of subrogation by reason of any
payments or distributions made to holders of such Senior Debt) to the rights of
the holders of such Senior Debt to receive payments and distributions of cash,
property and securities applicable to the Senior Debt until the principal of and
any premium and interest (including any Additional Interest) on the Securities
shall be paid in full. For purposes of such subrogation, no payments or
distributions to the holders of the Senior Debt of any cash, property or
securities to which the Holders of the Securities or the Trustee would be
entitled except for the provisions of this Article XII, and no payments made
pursuant to the provisions of this Article XII to the holders of Senior Debt by
Holders of the Securities or the Trustee, shall, as among the Company, its
creditors other than holders of Senior Debt, and the Holders of the Securities,
be deemed to be a payment or distribution by the Company to or on account of the
Senior Debt.
     SECTION 12.5. Provisions Solely to Define Relative Rights.
     The provisions of this Article XII are and are intended solely for the
purpose of defining the relative rights of the Holders of the Securities on the
one hand and the holders of Senior Debt on the other hand. Nothing contained in
this Article XII or elsewhere in this Indenture or in the Securities is intended
to or shall (a) impair, as between the Company and the Holders of the
Securities, the obligations of the Company, which are absolute and
unconditional, to pay to the Holders of the Securities the principal of and any
premium and interest (including any Additional Interest) on the Securities as
and when the same shall become due and payable in accordance with their terms,
(b) affect the relative rights against the Company of the Holders of the
Securities and creditors of the Company other than their rights in relation to
the holders of Senior Debt or (c) prevent the Trustee or the Holder of any
Security from exercising all remedies otherwise permitted by applicable law upon
default under this Indenture, including filing and

- 64 -



--------------------------------------------------------------------------------



 



voting claims in any Proceeding, subject to the rights, if any, under this
Article XII of the holders of Senior Debt to receive cash, property and
securities otherwise payable or deliverable to the Trustee or such Holder.
     SECTION 12.6. Trustee to Effectuate Subordination.
     Each Holder of a Security by his or her acceptance thereof authorizes and
directs the Trustee on his or her behalf to take such action as may be necessary
or appropriate to acknowledge or effectuate the subordination provided in this
Article XII and appoints the Trustee his or her attorney-in-fact for any and all
such purposes.
     SECTION 12.7. No Waiver of Subordination Provisions.
     No right of any present or future holder of any Senior Debt to enforce
subordination as herein provided shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Company or by any act
or failure to act, in good faith, by any such holder, or by any noncompliance by
the Company with the terms, provisions and covenants of this Indenture,
regardless of any knowledge thereof that any such holder may have or be
otherwise charged with.
     SECTION 12.8. Notice to Trustee.
     (a) The Company shall give prompt written notice to a Responsible Officer
of the Trustee of any fact known to the Company that would prohibit the making
of any payment to or by the Trustee in respect of the Securities.
Notwithstanding the provisions of this Article XII or any other provision of
this Indenture, the Trustee shall not be charged with knowledge of the existence
of any facts that would prohibit the making of any payment to or by the Trustee
in respect of the Securities, unless and until a Responsible Officer of the
Trustee shall have received written notice thereof from the Company or a holder
of Senior Debt or from any trustee, agent or representative therefor; provided,
that if the Trustee shall not have received the notice provided for in this
Section 12.8 at least two (2) Business Days prior to the date upon which by the
terms hereof any monies may become payable for any purpose (including, the
payment of the principal of and any premium on or interest (including any
Additional Interest) on any Security), then, anything herein contained to the
contrary notwithstanding, the Trustee shall have full power and authority to
receive such monies and to apply the same to the purpose for which they were
received and shall not be affected by any notice to the contrary that may be
received by it within two (2) Business Days prior to such date.
     (b) The Trustee shall be entitled to rely on the delivery to it of a
written notice by a Person representing himself or herself to be a holder of
Senior Debt (or a trustee, agent, representative or attorney-in-fact therefor)
to establish that such notice has been given by a holder of Senior Debt (or a
trustee, agent, representative or attorney-in-fact therefor). In the event that
the Trustee determines in good faith that further evidence is required with
respect to the right of any Person as a holder of Senior Debt to participate in
any payment or distribution pursuant to this Article XII, the Trustee may
request such Person to furnish evidence to the reasonable satisfaction of the
Trustee as to the amount of Senior Debt held by such Person, the extent to which
such Person is entitled to participate in such payment or distribution and any

- 65 -



--------------------------------------------------------------------------------



 



other facts pertinent to the rights of such Person under this Article XII, and
if such evidence is not furnished, the Trustee may defer any payment to such
Person pending judicial determination as to the right of such Person to receive
such payment.
     SECTION 12.9. Reliance on Judicial Order or Certificate of Liquidating
Agent.
     Upon any payment or distribution of assets of the Company referred to in
this Article XII, the Trustee and the Holders of the Securities shall be
entitled to conclusively rely upon any order or decree entered by any court of
competent jurisdiction in which such Proceeding is pending, or a certificate of
the trustee in bankruptcy, receiver, liquidating trustee, custodian, assignee
for the benefit of creditors, agent or other Person making such payment or
distribution, delivered to the Trustee or to the Holders of Securities, for the
purpose of ascertaining the Persons entitled to participate in such payment or
distribution, the holders of the Senior Debt and other indebtedness of the
Company, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this
Article XII.
     SECTION 12.10. Trustee Not Fiduciary for Holders of Senior Debt.
     The Trustee, in its capacity as trustee under this Indenture, shall not be
deemed to owe any fiduciary duty to the holders of Senior Debt and shall not be
liable to any such holders if it shall in good faith mistakenly pay over or
distribute to Holders of Securities or to the Company or to any other Person
cash, property or securities to which any holders of Senior Debt shall be
entitled by virtue of this Article XII or otherwise.
     SECTION 12.11. Rights of Trustee as Holder of Senior Debt; Preservation of
Trustee’s Rights.
     The Trustee in its individual capacity shall be entitled to all the rights
set forth in this Article XII with respect to any Senior Debt that may at any
time be held by it, to the same extent as any other holder of Senior Debt, and
nothing in this Indenture shall deprive the Trustee of any of its rights as such
holder. With respect to the holders of Senior Debt of the Company, the Trustee
undertakes to perform only such of its obligations as are specifically set forth
in this Article XII, and no implied covenant or obligations with respect to the
holders of such Senior Debt of the Company shall be read into this Indenture as
against the Trustee. Nothing in this Article XII shall apply to claims of, or
payments to, the Trustee under or pursuant to Section 6.6.
     SECTION 12.12. Article Applicable to Paying Agents.
     If at any time any Paying Agent other than the Trustee shall have been
appointed by the Company and be then acting hereunder, the term “Trustee” as
used in this Article XII shall in such case (unless the context otherwise
requires) be construed as extending to and including such Paying Agent within
its meaning as fully for all intents and purposes as if such Paying Agent were
named in this Article XII in addition to or in place of the Trustee. For the
avoidance of doubt, the Company shall not be permitted to appoint itself or any
Affiliate as a Paying Agent hereunder.

- 66 -



--------------------------------------------------------------------------------



 



ARTICLE XIII.
Guarantee
     SECTION 13.1. The Guarantee.
     The Guarantor hereby fully, unconditionally and irrevocably guarantees to
each holder of a Security authenticated and delivered by the Trustee the due and
punctual payment of the principal of and premium, if any, and interest
(including Additional Interest) on such Security, when and as the same shall
become due and payable, whether at maturity, by acceleration, upon redemption or
otherwise, in accordance with the terms of such Security and this Indenture, as
well as the due and punctual performance of all other obligations contained in
the Securities and this Indenture. In case of the failure of the Company to
punctually pay its obligations on any Security, the Guarantor hereby agrees to
cause any such payment to be made punctually when and as the same shall become
due and payable, whether at maturity, by acceleration, upon redemption or
otherwise, and as if such payment were made by the Company.
     SECTION 13.2. Guarantee Unconditional, etc.
     To the extent provided herein, the Guarantor hereby agrees that it shall be
liable as principal and as debtor hereunder with respect to its obligations
under this Article. This Article creates a guarantee of payment and not of
collection on the part of the Guarantor. The Guarantor’s obligations hereunder
shall be absolute, irrevocable and unconditional, irrespective of, and shall be
unaffected by, any invalidity, irregularity or unenforceability of any Security
or this Indenture, any failure to enforce the provisions of any Security or this
Indenture, or any waiver, modification, consent or indulgence granted with
respect thereto by the holder of such Security or the Trustee, the recovery of
any judgment against the Company or any action to enforce the same, or any other
circumstances which may otherwise constitute a legal or equitable discharge of a
surety or guarantor. The Guarantor hereby waives diligence, presentment, demand
of payment, filing of claims with a court in the event of merger, insolvency or
bankruptcy of the Company, any right to require a proceeding first against the
Company, protest or notice with respect to any such Security or the indebtedness
evidenced thereby and all demands whatsoever, and covenants that this Guarantee
will not be discharged except by payment in full of the principal of and
premium, if any, and interest (including Additional Interest) on the Securities
and the complete performance of all other obligations contained in the
Securities and this Indenture. The Guarantor further agrees, to the fullest
extent that it lawfully may do so, that, as between the Guarantor, on the one
hand, and the Holders and the Trustee, on the other hand, the maturity of the
Securities shall or may, as the case may be, be accelerated as provided in this
Indenture for purposes of the Guarantor’s obligations under this Guarantee,
notwithstanding any stay, injunction or prohibition existing under any
bankruptcy, insolvency, reorganization or other similar law of any jurisdiction
preventing such acceleration in respect of the obligations guaranteed hereby.
     SECTION 13.3. Reinstatement.
     This Guarantee shall continue to be effective or be reinstated, as the case
may be, if at any time a payment in respect of any Security, in whole or in
part, is rescinded or must otherwise

- 67 -



--------------------------------------------------------------------------------



 



be restored to the Company or the Guarantor upon the bankruptcy, liquidation or
reorganization of the Company or otherwise.
     SECTION 13.4. Subrogation.
     The Guarantor shall be subrogated to all rights of the Holder of any
Security against the Company in respect of any amounts paid to such Holder by
the Guarantor pursuant to the provisions of this Guarantee; provided, however,
that the Guarantor shall not be entitled to enforce, or to receive any payments
arising out of or based upon, such right of subrogation as a result of payment
under this Guarantee, if, after giving effect to any such payment, any amounts
are due and unpaid under this Guarantee. If any amount shall be paid to the
Guarantor in violation of the preceding sentence, the Guarantor agrees to hold
such amount in trust for the Holders (other than the Company or its Affiliates)
and to pay such amount to the Holders (other than the Company or its
Affiliates).
     SECTION 13.5. Pari Passu Guarantees.
     The obligations of the Guarantor under this Section 13 shall rank pari
passu with the obligations of the Guarantor under any similar guarantees or
guarantee agreements issued by the Guarantor with respect to Securities (if any)
similar to the Securities or any preferred securities, of the Company or related
to trusts established or to be established by the Company (if any), including,
without limitation, the guarantee agreements issued by the Guarantor in
connection with Attentus Indenture I, Kodiak/Attentus Indenture III, Taberna
Indenture I and Taberna Indenture II.
ARTICLE XIV.
Subordination of Guarantee
     SECTION 14.1. Securities Subordinate to Senior Debt of the Guarantor.
     The Guarantor covenants and agrees, and each Holder of a Security, by its
acceptance thereof, likewise covenants and agrees, that, to the extent and in
the manner hereinafter set forth in this Article XIV, the payment of the
principal of and any premium and interest (including any Additional Interest) on
each and all of the Securities are hereby expressly made subordinate and subject
in right of payment to the prior payment in full of all Senior Debt of the
Guarantor.
     SECTION 14.2. No Payment When Senior Debt of the Guarantor in Default;
Payment Over of Proceeds Upon Dissolution, Etc.
     (a) In the event and during the continuation of any default by the
Guarantor in the payment of any principal of or any premium or interest on any
Senior Debt of the Guarantor (following any grace period, if applicable) when
the same becomes due and payable, whether at maturity or at a date fixed for
prepayment or by declaration of acceleration or otherwise, then, upon written
notice of such default to the Guarantor by the holders of such Senior Debt of
the Guarantor or any trustee therefor, unless and until such default shall have
been cured or waived or shall have ceased to exist, no direct or indirect
payment (in cash, property, securities, by set-off or otherwise) shall be made
or agreed to be made on account of the principal of or any

- 68 -



--------------------------------------------------------------------------------



 



premium or interest (including any Additional Interest) on any of the
Securities, or in respect of any redemption, repayment, retirement, purchase or
other acquisition of any of the Securities.
     (b) In the event of a Proceeding, all Senior Debt of the Guarantor
(including any interest thereon accruing after the commencement of any such
proceedings) shall first be paid in full before any payment or distribution,
whether in cash, securities or other property, shall be made to any Holder of
any of the Securities on account thereof. Any payment or distribution, whether
in cash, securities or other property (other than securities of the Guarantor or
any other entity provided for by a plan of reorganization or readjustment the
payment of which is subordinate, at least to the extent provided in these
subordination provisions with respect to the indebtedness evidenced by the
Securities, to the payment of all Senior Debt of the Guarantor at the time
outstanding and to any securities issued in respect thereof under any such plan
of reorganization or readjustment), which would otherwise (but for these
subordination provisions) be payable or deliverable in respect of the Securities
shall be paid or delivered directly to the holders of Senior Debt of the
Guarantor in accordance with the priorities then existing among such holders
until all Senior Debt of the Guarantor (including any interest thereon accruing
after the commencement of any Proceeding) shall have been paid in full.
     (c) In the event of any Proceeding, after payment in full of all sums owing
with respect to Senior Debt of the Guarantor, the Holders of the Securities,
together with the holders of any obligations of the Guarantor ranking on a
parity with the Securities, shall be entitled to be paid from the remaining
assets of the Guarantor the amounts at the time due and owing on account of
unpaid principal of and any premium and interest (including any Additional
Interest) on the Securities and such other obligations before any payment or
other distribution, whether in cash, property or otherwise, shall be made on
account of any capital stock or any obligations of the Guarantor ranking junior
to the Securities and such other obligations. If, notwithstanding the foregoing,
any payment or distribution of any character or any security, whether in cash,
securities or other property (other than securities of the Guarantor or any
other entity provided for by a plan of reorganization or readjustment the
payment of which is subordinate, at least to the extent provided in these
subordination provisions with respect to the indebtedness evidenced by the
Securities, to the payment of all Senior Debt of the Guarantor at the time
outstanding and to any securities issued in respect thereof under any such plan
of reorganization or readjustment) shall be received by the Trustee or any
Holder in contravention of any of the terms hereof and before all Senior Debt of
the Guarantor shall have been paid in full, such payment or distribution or
security shall be received in trust for the benefit of, and shall be paid over
or delivered and transferred to, the holders of the Senior Debt of the Guarantor
at the time outstanding in accordance with the priorities then existing among
such holders for application to the payment of all Senior Debt of the Guarantor
remaining unpaid, to the extent necessary to pay all such Senior Debt of the
Guarantor (including any interest thereon accruing after the commencement of any
Proceeding) in full. In the event of the failure of the Trustee or any Holder to
endorse or assign any such payment, distribution or security, each holder of
Senior Debt of the Guarantor is hereby irrevocably authorized to endorse or
assign the same.
     (d) The Trustee and the Holders, at the expense of the Guarantor, shall
take such reasonable action (including the delivery of this Indenture to an
agent for any holders of Senior Debt of the Guarantor or consent to the filing
of a financing statement with respect hereto) as may, in the opinion of counsel
designated by the holders of a majority in principal amount of the

- 69 -



--------------------------------------------------------------------------------



 



Senior Debt of the Guarantor at the time outstanding, be necessary or
appropriate to assure the effectiveness of the subordination effected by these
provisions.
     (e) The provisions of this Section 14.2 shall not impair any rights,
interests, remedies or powers of any secured creditor of the Guarantor in
respect of any security interest the creation of which is not prohibited by the
provisions of this Indenture.
     (f) The securing of any obligations of the Guarantor, otherwise ranking on
a parity with the Securities or ranking junior to the Securities, shall not be
deemed to prevent such obligations from constituting, respectively, obligations
ranking on a parity with the Securities or ranking junior to the Securities.
     SECTION 14.3. Payment Permitted If No Default.
     Nothing contained in this Article XIV or elsewhere in this Indenture or in
any of the Securities shall prevent (a) the Guarantor, at any time, except
during the pendency of the conditions described in paragraph (a) of Section 14.2
or of any Proceeding referred to in Section 14.2, from making payments at any
time of principal of and any premium or interest (including any Additional
Interest) on the Securities or (b) the application by the Trustee of any moneys
deposited with it hereunder to the payment of or on account of the principal of
and any premium or interest (including any Additional Interest) on the
Securities or the retention of such payment by the Holders, if, at the time of
such application by the Trustee, it did not have knowledge (in accordance with
Section 14.8) that such payment would have been prohibited by the provisions of
this Article XIV, except as provided in Section 14.8.
     SECTION 14.4. Subrogation to Rights of Holders of Senior Debt of the
Guarantor.
     Subject to the payment in full of all amounts due or to become due on all
Senior Debt of the Guarantor, or the provision for such payment in cash or cash
equivalents or otherwise in a manner satisfactory to the holders of Senior Debt
of the Guarantor, the Holders of the Securities shall be subrogated to the
extent of the payments or distributions made to the holders of such Senior Debt
of the Guarantor pursuant to the provisions of this Article XIV (equally and
ratably with the holders of all indebtedness of the Guarantor that by its
express terms is subordinated to Senior Debt of the Guarantor to substantially
the same extent as the Securities are subordinated to the Senior Debt of the
Guarantor and is entitled to like rights of subrogation by reason of any
payments or distributions made to holders of such Senior Debt of the Guarantor)
to the rights of the holders of such Senior Debt of the Guarantor to receive
payments and distributions of cash, property and securities applicable to the
Senior Debt of the Guarantor until the principal of and any premium and interest
(including any Additional Interest) on the Securities shall be paid in full. For
purposes of such subrogation, no payments or distributions to the holders of the
Senior Debt of the Guarantor of any cash, property or securities to which the
Holders of the Securities or the Trustee would be entitled except for the
provisions of this Article XIV, and no payments made pursuant to the provisions
of this Article XIV to the holders of Senior Debt of the Guarantor by Holders of
the Securities or the Trustee, shall, as among the Guarantor, its creditors
other than holders of Senior Debt of the Guarantor, and the Holders of the
Securities, be deemed to be a payment or distribution by the Guarantor to or on
account of the Senior Debt of the Guarantor.

- 70 -



--------------------------------------------------------------------------------



 



     SECTION 14.5. Provisions Solely to Define Relative Rights.
     The provisions of this Article XIV are intended solely for the purpose of
defining the relative rights of the Holders of the Securities on the one hand
and the holders of Senior Debt of the Guarantor on the other hand. Nothing
contained in this Article XIV or elsewhere in this Indenture or in the
Securities is intended to or shall (a) impair, as between the Guarantor and the
Holders of the Securities, the obligations of the Guarantor, which are absolute
and unconditional, to pay to the Holders of the Securities the principal of and
any premium and interest (including any Additional Interest) on the Securities
as and when the same shall become due and payable in accordance with their
terms, (b) affect the relative rights against the Guarantor of the Holders of
the Securities and creditors of the Guarantor other than their rights in
relation to the holders of Senior Debt of the Guarantor or (c) prevent the
Trustee or the Holder of any Security (other than the Company and its
Affiliates) from exercising all remedies otherwise permitted by applicable law
upon default under this Indenture, including filing and voting claims in any
Proceeding, subject to the rights, if any, under this Article XIV of the holders
of Senior Debt of the Guarantor to receive cash, property and securities
otherwise payable or deliverable to the Trustee or such Holder.
     SECTION 14.6. Trustee to Effectuate Subordination.
     Each Holder of a Security by such Holder’s acceptance thereof authorizes
and directs the Trustee on such Holder’s behalf to take such action as may be
necessary or appropriate to acknowledge or effectuate the subordination provided
in this Article XIV and appoints the Trustee such Holder’s attorney-in-fact for
any and all such purposes.
     SECTION 14.7. No Waiver of Subordination Provisions.
     (a) No right of any present or future holder of any Senior Debt of the
Guarantor to enforce subordination as herein provided shall at any time in any
way be prejudiced or impaired by any act or failure to act on the part of the
Guarantor or by any act or failure to act, in good faith, by any such holder, or
by any noncompliance by the Guarantor with the terms, provisions and covenants
of this Indenture, regardless of any knowledge thereof that any such holder may
have or be otherwise charged with.
     (b) Without in any way limiting the generality of paragraph (a) of this
Section 14.7, the holders of Senior Debt of the Guarantor may, at any time and
from to time, without the consent of or notice to the Trustee or the Holders of
the Securities, without incurring responsibility to such Holders of the
Securities and without impairing or releasing the subordination provided in this
Article XIV or the obligations hereunder of such Holders of the Securities to
the holders of Senior Debt of the Guarantor, do any one or more of the
following: (i) change the manner, place or terms of payment or extend the time
of payment of, or renew or alter, Senior Debt of the Guarantor, or otherwise
amend or supplement in any manner Senior Debt of the Guarantor or any instrument
evidencing the same or any agreement under which Senior Debt of the Guarantor is
outstanding, (ii) sell, exchange, release or otherwise deal with any property
pledged, mortgaged or otherwise securing Senior Debt of the Guarantor,
(iii) release any Person liable in any manner for the payment of Senior Debt of
the Guarantor and (iv) exercise or refrain from exercising any rights against
the Guarantor and any other Person.

- 71 -



--------------------------------------------------------------------------------



 



     SECTION 14.8. Notice to Trustee.
     (a) The Guarantor shall give prompt written notice to a Responsible Officer
of the Trustee of any fact known to the Guarantor that would prohibit the making
of any payment to or by the Trustee in respect of the Securities.
Notwithstanding the provisions of this Article XIV or any other provision of
this Indenture, the Trustee shall not be charged with knowledge of the existence
of any facts that would prohibit the making of any payment to or by the Trustee
in respect of the Securities, unless and until a Responsible Officer of the
Trustee shall have received written notice thereof from the Guarantor or a
holder of Senior Debt of the Guarantor or from any trustee, agent or
representative therefor; provided, that if the Trustee shall not have received
the notice provided for in this Section 14.8 at least two Business Days prior to
the date upon which by the terms hereof any monies may become payable for any
purpose (including, the payment of the principal of and any premium on or
interest (including any Additional Interest) on any Security), then, anything
herein contained to the contrary notwithstanding, the Trustee shall have full
power and authority to receive such monies and to apply the same to the purpose
for which they were received and shall not be affected by any notice to the
contrary that may be received by it within two Business Days prior to such date.
     (b) The Trustee shall be entitled to rely on the delivery to it of a
written notice by a Person representing himself or herself to be a holder of
Senior Debt of the Guarantor (or a trustee, agent, representative or
attorney-in-fact therefor) to establish that such notice has been given by a
holder of Senior Debt of the Guarantor (or a trustee, agent, representative or
attorney-in-fact therefor). In the event that the Trustee determines in good
faith that further evidence is required with respect to the right of any Person
as a holder of Senior Debt of the Guarantor to participate in any payment or
distribution pursuant to this Article XIV, the Trustee may request such Person
to furnish evidence to the reasonable satisfaction of the Trustee as to the
amount of Senior Debt of the Guarantor held by such Person, the extent to which
such Person is entitled to participate in such payment or distribution and any
other facts pertinent to the rights of such Person under this Article XIV, and
if such evidence is not furnished, the Trustee may defer any payment to such
Person pending judicial determination as to the right of such Person to receive
such payment.
     SECTION 14.9. Reliance on Judicial Order or Certificate of Liquidating
Agent.
     Upon any payment or distribution of assets of the Guarantor referred to in
this Article XIV, the Trustee and the Holders of the Securities shall be
entitled to conclusively rely upon any order or decree entered by any court of
competent jurisdiction in which such Proceeding is pending, or a certificate of
the trustee in bankruptcy, receiver, liquidating trustee, custodian, assignee
for the benefit of creditors, agent or other Person making such payment or
distribution, delivered to the Trustee or to the Holders of Securities, for the
purpose of ascertaining the Persons entitled to participate in such payment or
distribution, the holders of the Senior Debt of the Guarantor and other
indebtedness of the Guarantor, the amount thereof or payable thereon, the amount
or amounts paid or distributed thereon and all other facts pertinent thereto or
to this Article XIV.

- 72 -



--------------------------------------------------------------------------------



 



     SECTION 14.10. Trustee Not Fiduciary for Holders of Senior Debt of the
Guarantor.
     The Trustee, in its capacity as trustee under this Indenture, shall not owe
or be deemed to owe any fiduciary duty to the holders of Senior Debt of the
Guarantor and shall not be liable to any such holders if it shall in good faith
mistakenly pay over or distribute to Holders of Securities or to the Guarantor
or to any other Person cash, property or securities to which any holders of
Senior Debt of the Guarantor shall be entitled by virtue of this Article XIV or
otherwise.
     SECTION 14.11. Rights of Trustee as Holder of Senior Debt of the Guarantor;
Preservation of Trustee’s Rights.
     The Trustee in its individual capacity shall be entitled to all the rights
set forth in this Article XIV with respect to any Senior Debt of the Guarantor
that may at any time be held by it, to the same extent as any other holder of
Senior Debt of the Guarantor, and nothing in this Indenture shall deprive the
Trustee of any of its rights as such holder. With respect to the holders of
Senior Debt of the Guarantor, the Trustee undertakes to perform only such of its
obligations as are specifically set forth in this Article XIV, and no implied
covenants or obligations with respect to the holders of such Senior Debt of the
Guarantor shall be read into this Indenture against the Trustee. Nothing in this
Article XIV shall apply to claims of, or payments to, the Trustee under or
pursuant to Section 6.6.
     SECTION 14.12. Article Applicable to Paying Agents.
     If at any time any Paying Agent other than the Trustee shall have been
appointed by the Trustee and be then acting hereunder, the term “Trustee” as
used in this Article XIV shall in such case (unless the context otherwise
requires) be construed as extending to and including such Paying Agent within
its meaning as fully for all intents and purposes as if such Paying Agent were
named in this Article XIV in addition to or in place of the Trustee.
* * * *
     This instrument may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.
* * * *

- 73 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be
duly executed as of the day and year first above written.

            Arbor Realty SR, Inc.
      By:           Name:   /s/ Guy R. Milone, Jr.       Title:   Vice President
      Arbor Realty Trust, Inc.
      By:           Name:   /s/ Paul Elenio       Title:   Chief Financial
Officer       Wilmington Trust Company, as Trustee
      By:           Name:   /s/ W. Thomas Morris, II       Title:   Vice
President  

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
DETERMINATION OF LIBOR
     With respect to the Securities, the London interbank offered rate (“LIBOR”)
shall be determined by the Calculation Agent in accordance with the following
provisions (in each case rounded to the nearest .000001%):
     (1) On the second LIBOR Business Day (as defined below) prior to an
Interest Payment Date (each such day, a “LIBOR Determination Date”), LIBOR for
any given security shall for the following interest payment period equal the
rate, as obtained by the Calculation Agent from Bloomberg Financial Markets
Commodities News, for three-month Eurodollar deposits that appears on Dow Jones
Telerate Page 3750 (as defined in the International Swaps and Derivatives
Association, Inc. 1991 Interest Rate and Currency Exchange Definitions), or such
other page as may replace such Page 3750, as of 11:00 a.m. (London time) on such
LIBOR Determination Date.
     (2) If, on any LIBOR Determination Date, such rate does not appear on Dow
Jones Telerate Page 3750 or such other page as may replace such Page 3750, the
Calculation Agent shall determine the arithmetic mean of the offered quotations
of the Reference Banks (as defined below) to leading banks in the London
interbank market for three-month Eurodollar deposits in an amount determined by
the Calculation Agent by reference to requests for quotations as of
approximately 11:00 a.m. (London time) on the LIBOR Determination Date made by
the Calculation Agent to the Reference Banks. If, on any LIBOR Determination
Date, at least two of the Reference Banks provide such quotations, LIBOR shall
equal such arithmetic mean of such quotations. If, on any LIBOR Determination
Date, only one or none of the Reference Banks provide such quotations, LIBOR
shall be deemed to be the arithmetic mean of the offered quotations that leading
banks in the City of New York selected by the Calculation Agent are quoting on
the relevant LIBOR Determination Date for three-month Eurodollar deposits in an
amount determined by the Calculation Agent by reference to the principal London
offices of leading banks in the London interbank market; provided that, if the
Calculation Agent is required but is unable to determine a rate in accordance
with at least one of the procedures provided above, LIBOR shall be LIBOR as
determined on the previous LIBOR Determination Date.
     (3) As used herein: “Reference Banks” means four major banks in the London
interbank market selected by the Calculation Agent; and “LIBOR Business Day”
means a day on which commercial banks are open for business (including dealings
in foreign exchange and foreign currency deposits) in London.

Exh. A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF OFFICERS’ CERTIFICATE UNDER SECTION 10.3
     Pursuant to Section 10.3 of the Indenture, dated as of May 6, 2009 (as
amended or supplemented from time to time, the “Indenture”), between Arbor
Realty SR, Inc., as issuer (the “Company”) and Wilmington Trust Company, as
trustee, each of the undersigned hereby certifies that, to the knowledge of the
undersigned, the Company is not in default in the performance or observance of
any of the terms, provisions or conditions contained in the Indenture (without
regard to any period of grace or requirement of notice provided under the
Indenture), for the [fiscal/calendar] year ending on ___, 20___ [, except as
follows: specify each such default and the nature and status thereof].
     Capitalized terms used herein, and not otherwise defined herein, have the
respective meanings assigned thereto in the Indenture.
     IN WITNESS WHEREOF, the undersigned have executed this Officers’
Certificate as of ___, 20___.

                        Name:         Title:  [Must be the Chairman of the
Board, a Vice Chairman of the Board, the Chief Executive Officer, the President
or a Vice president of Arbor Realty SR, Inc.]                    Name:        
Title:  [Must be the Chief Financial Officer, the Treasurer, an Assistant
Treasurer, the Secretary or an Assistant Secretary of Arbor Realty SR, Inc.]   

Exh. B-1



--------------------------------------------------------------------------------



 



         

Schedule A
Form of Officer’s Financial Certificate
     The undersigned, the [Chief Financial Officer/Treasurer/Assistant
Treasurer/ Secretary/ Assistant Secretary, Chairman/Vice Chairman/Chief
Executive Officer/President/Vice President] hereby certifies, pursuant to
Section 7.3(b) of the Junior Subordinated Indenture, dated as of May 6, 2009
(the “Indenture”), among Arbor Realty SR, Inc. (the “Company”), Arbor Realty
Trust, Inc. (the “Guarantor”) and Wilmington Trust Company, as trustee, that, as
of [date], [20___]:
     [FOR FISCAL YEAR END: Attached hereto are the audited consolidated
financial statements (including the balance sheet, income statement and
statement of cash flows, and notes thereto, together with the report of the
independent accountants thereon) of the Guarantor and its consolidated
subsidiaries for the three years ended [date], 20___.]
     [FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Guarantor and its consolidated subsidiaries for the fiscal
quarter ended [date], 20___.]
     The financial statements fairly present in all material respects, in
accordance with U.S. generally accepted accounting principles (“GAAP”), the
financial position of the Guarantor and its consolidated subsidiaries, and the
results of operations and changes in financial condition as of the date, and for
the [quarter] [annual] period ended [date], 20___, and such financial statements
have been prepared in accordance with GAAP consistently applied throughout the
period involved (expect as otherwise noted therein).
     There has been no monetary default with respect to any indebtedness owed by
the Guarantor and/or its subsidiaries (other than those defaults cured within
30 days of the occurrence of the same) [, except as set forth below:].
     IN WITNESS WHEREOF, the undersigned has executed this Officer’s Financial
Certificate as of this ___ day of                       , 200[___].

                  By:         Name:             Arbor Realty SR, Inc.
333 Earle Ovington Blvd., Suite 900
Uniondale, NY 11553
(516) 832-7408     

Sch. A-1